Exhibit 10.1

ACQUISITION AND REORGANIZATION AGREEMENT

BETWEEN

VCAMPUS CORPORATION

AND

PROSOFT LEARNING CORPORATION AND COMPUTERPREP, INC.

April 11, 2006



--------------------------------------------------------------------------------

ACQUISITION AND REORGANIZATION AGREEMENT

This Acquisition and Reorganization Agreement (the “Agreement”) made this 11th
day of April, 2006, by and between Prosoft Learning Corporation, a Nevada
corporation (“PLC”), and its Subsidiary (as defined herein), ComputerPREP, Inc.,
a Delaware corporation (“CP”), both of whose addresses are 410 N. 44 Street,
Suite 600, Phoenix, Arizona 85008 (PLC and CP, collectively, “Prosoft”), and
VCampus Corporation, a Delaware corporation, whose address is 1850 Centennial
Park Drive, Suite 200, Reston, Virginia 20191 (“VCampus”).

WHEREAS, Prosoft plans to file a voluntary petition for reorganization under
Chapter 11 of Title 11 of the United States Code in the immediate future; and

WHEREAS, subject to approval by the Bankruptcy Court, VCampus desires to acquire
by itself or through one of its affiliates, all of the newly issued and
outstanding capital stock of Reorganized Prosoft on the Closing Date, as defined
below; and

WHEREAS, VCampus and Prosoft desire to enter into this Agreement to set forth
more fully certain terms and conditions of the reorganization of Prosoft (the
“Reorganization”); and

WHEREAS, the parties hereto desire to set forth herein certain representations,
warranties and covenants made by each to the other, as an inducement to the
consummation of the Reorganization, and certain additional agreements relating
thereto;

NOW, THEREFORE, for valuable consideration, including the mutual
representations, warranties and covenants herein contained, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

DEFINITIONS

“Acquired Assets” has the meaning set forth in Section 1.2 hereof.

“Actual Working Capital” has the meaning set forth in Section 2.3 hereof.

“Adjusted Current Assets” are current assets defined in GAAP less cash retained
by Prosoft (it being understood that all cash and cash equivalents are retained
by Prosoft but, if the parties negotiate for Reorganized Prosoft to retain any
cash, such included cash will increase Adjusted Current Assets on a
dollar-for-dollar basis) and less 70% of any accounts receivable (as defined by
GAAP) over 90 days old and less 100% of any accounts receivable which to the
knowledge of Prosoft are not collectible or are subject to a defense,
counterclaim or offset. Any accounts receivable excluded from the definition of
Adjusted Current Assets as provided above shall nonetheless be a part of the
assets retained by Reorganized Prosoft and VCampus and/or Reorganized Prosoft
shall be entitled to retain any cash collected thereon without adjustment to the
Working Capital.

“Adjusted Current Liabilities” are current liabilities defined by GAAP which
VCampus specifically agrees to retain within Reorganized Prosoft, which shall
specifically exclude the current portion of Prosoft’s long-term liabilities.

“Alternative Transaction” has the meaning set forth in Section 3.3.3 hereof.

“Amortized Note” has the meaning set forth in Section 2.2.2 hereof.

“Auditor” has the meaning set forth in Section 2.3 hereof.

“Balloon Note” has the meaning set forth in Section 2.2.2 hereof.

“Bankruptcy Code” means Title 11 of the United States Code, sections 101 through
1532.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Arizona, with jurisdiction over the Chapter 11 Case.

“Breach” has the meaning set forth in Section 2.4 hereof.

“Business Day” means any day (other than Saturday or Sunday) upon which
commercial banks in Arizona are open for business.

“Chapter 11 Case” means, collectively, the cases under Chapter 11 of the
Bankruptcy Code in which PLC and CP are the debtors and debtors-in-possession
pending before the Bankruptcy Court, including all adversary proceedings in
connection therewith.

“Closing” means the completion of the transactions to occur on or shortly after
the Effective Date as provided herein.

“Closing Balance Sheet” has the meaning set forth in Section 2.3 hereof.

“Closing Date” has the meaning set forth in Section 3.4 hereof.

“Confirmation Date” means the date upon which the Bankruptcy Court enters its
order confirming the Plan.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
in accordance with the Bankruptcy Code and this Agreement.

“Disclosure Statement” means the written disclosure statement that relates to
the Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
amended, modified or supplemented from time to time.

“Distributions” has the meaning set forth in Section 3.2(e) hereof.

“Effective Date” means the last to occur of (a) the first Business Day that is
at least eleven (11) days after the Confirmation Date and on which no stay of
the Confirmation Order is in effect and no appeal of the Confirmation Order has
been made, and (b) the Business Day on which all of the conditions set forth in
Article VI of the Plan have been satisfied or waived.

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement, (c) qualified defined benefit retirement plan or
arrangement, or (d) 401K plan.

“Estimated Working Capital” has the meaning set forth in Section 2.3 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
regulations promulgated thereunder.

“Excluded Assets” has the meaning set forth in Section 1.2 hereof.

“Executory Contracts” has the meaning set forth in Section 1.3 hereof.

“Existing Capital Stock” has the meaning set forth in Section 4.1 hereof.

“Financial Statements” has the meaning set forth in Section 5.1.6 hereof.

 

3



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles as used by
the Financial Accounting Standards Board of the American Institute of Certified
Public Accountants, consistently applied and maintained.

“Intellectual Property” means all (a) inventions, patents, patent applications,
patent disclosures, and improvements thereto, (b) trademarks, service marks,
trade dress, logos, trade names, corporate names, website addresses and domain
names, all derivative names relating thereto and registrations and applications
for registration thereof, (c) copyrights and registrations and applications for
registration thereof, (d) mask works and registrations and applications for
registration thereof, (e) computer software, data, documentation, (f) trade
secrets and confidential business information (including ideas, formulas,
compositions, inventions (whether patentable or unpatentable and whether or not
reduced to practice), know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, e-learning content, copyrightable
works, marketing, and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information), (g) other
proprietary rights, and (h) copies and tangible embodiments thereof (in whatever
form or medium).

“Leases” has the meaning set forth in Section 1.3 hereof.

“Liquidating Trust” means the Liquidating Trust of the Chapter 11 Estate of
Prosoft Learning Corporation, as defined in the Plan.

“New Common Stock” has the meaning set forth in Section 2.1 hereof.

“Ordinary Course of Business” means the ordinary course of business of the
business of Prosoft consistent with past practice (including, without
limitation, with respect to collection of accounts receivable, purchases of
inventory and supplies, repairs and maintenance, payment of accounts payable and
accrued expenses, levels of capital expenditures and operation of cash
management practices generally).

“Other Employee Benefit” means any health or other medical plan or insurance,
life insurance, disability insurance or other material fringe benefit that
Prosoft, as of the date of this Agreement, generally makes available to its
employees, other than an Employee Benefit Plan, as further defined in
Section 2.5 and identified on Schedule 2.5.

“Personal Property Leases” has the meaning set forth in Section 1.3 hereof.

“Petition Date” means the date the Petition Pleadings are filed.

“Petition Pleadings” means all Chapter 11 petitions and any and all other
documents necessary to commence the Chapter 11 Case.

“Person” means any natural person, business entity, organization or association.

“Plan” means the Plan of Reorganization related to the Chapter 11 Case, either
as filed with the Bankruptcy Court or as it may be amended, supplemented or
modified from time to time, including all exhibits and schedules annexed thereto
or referenced therein and/or in the supplement thereto which is filed with the
Bankruptcy Court and which contains exhibits thereto.

“Plan Related Documents” means, collectively, the Plan, the Disclosure
Statement, this Agreement, and any other related documents, including the
agreement establishing the Liquidating Trust.

“Prosoft” as set forth above means, collectively, PLC and CP. To the extent,
however, that this Agreement uses the term Prosoft in a context applicable to a
point in time following the Closing, Prosoft shall mean the Chapter 11 estates
of PLC and CP and/or the Liquidating Trust, as appropriate.

“Purchase Price” has the meaning set forth in Section 2.1 hereof.

 

4



--------------------------------------------------------------------------------

“Real Property Leases” has the meaning set forth in Section 1.3 hereof.

“Reorganized Prosoft” means Prosoft Learning Corporation, a Nevada corporation,
and all of its existing Subsidiaries on and after the Effective Date.

“Retained Liabilities” has the meaning set forth in Section 1.4 hereof.

“Secured Note Holders” shall mean DKR SoundShore Oasis Holding Fund Ltd., a
company organized under the laws of Bermuda, DKR SoundShore Strategic Holding
Fund Ltd., a company organized under the laws of Bermuda, and Hunt Capital
Growth Fund II, L.P., a Delaware limited partnership.

“Set Off Claim” has the meaning set forth in Section 2.4 hereof.

“Subsidiary” means any corporation of which the securities having a majority of
the ordinary voting power in electing directors are, at the time of
determination, owned by Prosoft directly or through another Subsidiary. A list
of the Subsidiaries of Prosoft is attached hereto as Exhibit A.

“Tax” means all federal, state, local, or foreign income, gross receipts,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, stamp, excise, occupation, sales,
use, transfer, value added, alternative minimum, estimated, or other taxes,
including any interest, penalty, or additional charge thereto, whether disputed
or not.

“Unassumed Liabilities” has the meaning set forth in Section 1.4 hereof.

“Wait List Liabilities” has the meaning set forth in Section 2.3 hereof.

“Working Capital” is defined to be Adjusted Current Assets minus Adjusted
Current Liabilities.

“Working Capital Surplus” has the meaning set forth in Section 2.3 hereof.

In addition to the foregoing definitions, capitalized terms used herein but not
defined herein shall have the respective meanings provided in the Plan.

ARTICLE I

TERMS OF REORGANIZATION

1.1 General. The parties to this Agreement have agreed to the Reorganization of
Prosoft which shall be implemented by Prosoft commencing the Chapter 11 Case
wherein, among other things, VCampus will acquire 100% of the New Common Stock
(as defined below) of Reorganized Prosoft. Specifically, Prosoft shall file the
Petition Pleadings and shall propound a pre-negotiated Plan, in the form of
Exhibit B attached hereto, or in such other form as shall be mutually agreeable
to Prosoft and VCampus.

1.2 Acquired Assets. Subject to and upon the terms and conditions set forth
herein, Prosoft and VCampus agree that Reorganized Prosoft shall retain all the
assets of Prosoft, other than the assets specifically excluded as set forth in
Section 1.7 hereof (the “Excluded Assets”), as same shall exist on the Closing
Date, as hereinafter defined (collectively, the “Acquired Assets”), including
but not limited to:

1.2.1 (a) All machinery, appliances, equipment, computers and peripherals,
tools, supplies, leasehold improvements, construction in progress, furniture and
fixtures owned by Prosoft, (b) tangible personal property including, but without
limitation, inventories and supplies, (c) account balances and accounts
receivable, (d) originals of all books, records, ledgers, files, documents,
correspondence, customer lists, creative materials, advertising and promotional
materials, causes of action, telephone and fax numbers, e-mail and internet
addresses; and (e) all software and all contents in all computer discs, CD Roms,
DVDs and hard drives.

 

5



--------------------------------------------------------------------------------

1.2.2 All goods, materials, work-in-process, inventory and equipment owned by
Prosoft.

1.2.3 Customer lists and related information.

1.2.4 All of Prosoft’s right, title and interest in and to any other assets
located at its facilities and/or relating to the facilities and the business
conducted thereat.

1.2.5 All of Prosoft’s right, title, and interest in and to, the Intellectual
Property, including, but not limited to, the assets listed on Schedule 1.2.5,
including goodwill associated therewith, licenses and sublicenses granted and
obtained with respect thereto, and rights thereunder, remedies against
infringements thereof, and rights to protection of interests therein under the
laws of all jurisdictions;

1.2.6 All cooperative advertising credits and market development funds (whether
accrued or receivable).

1.2.7 All licenses, permits, certificates, franchises, consents, waivers,
registrations or other regulatory authorizations issued to Prosoft or any of its
Subsidiaries by state or local governmental authority.

1.2.8 All stock or other equity securities of the Subsidiaries and all corporate
records, minute books, corporate seals and related items with respect to such
Subsidiaries, except those Subsidiaries identified on Schedule 1.2.8.

1.2.9 All warranties, guaranties, security agreements and other collateral in
respect of the Acquired Assets.

1.2.10 All deposits and prepayments received by Prosoft under any of the Leases
and/or Executory Contracts.

1.3 Assumed and Assigned Leases and Executory Contracts. Prosoft shall forthwith
take all actions in the Chapter 11 Case necessary to seek an order from the
Bankruptcy Court authorizing it to assume for Reorganized Prosoft all of
Prosoft’s right, title and interest in:

(a) except for those items that are set forth in Schedule 1.3A, all leases or
rental or occupancy agreements of real property under which Prosoft is lessee or
occupant (subject to amendments, the terms of which shall be disclosed as
necessary and appropriate in the Chapter 11 Case) (the “Real Property Leases”);

(b) except for those items that are set forth in Schedule 1.3B, all leases of
personal property under which Prosoft is lessee (the “Personal Property Leases”
which together with the Real Property Leases shall be referred to herein as the
“Leases”); and

(c) except for those items that are set forth in Schedule 1.3C, all contracts,
agreements, employment agreements, purchase orders and similar arrangements (the
“Executory Contracts”).

1.4 Unassumed Liabilities. VCampus and Prosoft agree that the Plan and Plan
Related Documents shall provide for the assignment to and assumption by the
Liquidating Trust of all obligations and liabilities of Prosoft (the “Unassumed
Liabilities”) other than the following obligations and liabilities that shall be
specifically accepted, assumed and retained by Reorganized Prosoft: (i) those
liabilities and obligations as specifically identified on the Closing Balance
Sheet; (ii) prospective liabilities under the Leases and Executory Contracts as
of the date of the Closing; (iii) any cure amounts due under Section 365 of the
Bankruptcy Code for the Leases and Executory Contracts (iv) obligations of
Prosoft with respect to inventory ordered by Prosoft in the Ordinary Course of
Business, but not yet received by Prosoft as of the date of the Closing; (v) the
current portion of employee compensation, withholdings, and Other Employee
Benefits incurred in the Ordinary Course of Business, including but not limited
to accrued salary and vacation for both contract and at will employees (and
specifically excluding any Employee Benefit Plan liabilities); (vi) the current
portion of liabilities owed to governmental entities for taxes or other similar
obligations and (vii) any Wait-List Liabilities (as defined in Section 2.3(d))
assumed post-Closing

 

6



--------------------------------------------------------------------------------

by Reorganized Prosoft pursuant to Section 2.3 (the liabilities and obligations
set forth in Section 1.4(i) through 1.4(vii) shall be referred to collectively
as the “Retained Liabilities”). Prosoft and VCampus anticipate that the Retained
Liabilities, with the exception of those described in subparagraph (ii), above,
will be accounted for as part of the calculation of Working Capital. Set forth
in Schedule 1.4 is a list of the liabilities described in subsections (i) and
(iv), above, and the amounts of such liabilities as of the date represented on
Schedule 1.4, which amounts are subject to change in the Ordinary Course of
Business through the Closing Date.

1.5 Taxes and Prorations. Prosoft and VCampus anticipate that all taxes and
prorations will be accounted for as part of the calculation of Working Capital.
For the avoidance of any doubt, except for any Retained Liabilities that are
addressed in the Working Capital calculation, Prosoft shall be responsible for
all ad valorem taxes or assessments relating to the Acquired Assets for taxable
periods up to and including the Closing Date, regardless of when the same shall
become due and payable, and such taxes shall be pro-rated between Prosoft and
VCampus on and as of the Closing Date or within a reasonable time thereafter.
VCampus shall pay directly to the appropriate entity its pro-rata share. All
expense items including but not limited to insurance, rents, utility charges,
and any prepaid agreements shall be prorated between Prosoft and VCampus as of
the Closing Date. The rents for periods prior to Closing for the Real Property
Leases will be prorated as of the Closing Date, and VCampus shall reimburse
Prosoft for VCampus’ pro rata share as to rent paid in advance. In the case of
rent paid in arrears, Prosoft shall pay VCampus for the pro-rated period up to
the Closing. To the extent not paid at Closing, VCampus shall have the right to
offset any amounts which are the responsibility of Prosoft as provided in
Section 2.4.

1.6 Expenses. Prosoft and VCampus shall each remain liable for their own closing
expenses, including attorney’s fees.

1.7 Excluded Assets. Anything to the contrary in Sections 1.1 through 1.6
notwithstanding, the Acquired Assets retained by Reorganized Prosoft shall
exclude:

1.7.1 All cash, bank deposits and/or cash equivalents of Prosoft and its
Subsidiaries (except for any non-U.S. domiciled cash, bank accounts and/or cash
equivalents held by Prosoft or any of its Subsidiaries);

1.7.2 Claims for relief under any of the avoiding powers provided for under
Chapter 5 of the Bankruptcy Code and the Notes;

1.7.3 Any Employee Benefit Plan of Prosoft;

1.7.4 Any leases or contracts specifically set forth on Schedules 1.3A, 1.3B and
1.3C;

1.7.5 Any rights of Prosoft under this Agreement;

1.7.6 Any stock or other equity securities of the Subsidiaries listed on
Schedule 1.2.8, and all corporate records, minute books, corporate seals and
related items with respect to such Subsidiaries;

1.7.7 Any tax attributes of Prosoft; and

1.7.8 Any other assets identified and excluded by VCampus at least three days
prior to the Closing.

 

7



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE PRICE

2.1 Purchase Price. Subject to adjustments as provided in Section 2.3, at
Closing and subject to the terms of the Plan, the purchase price due from
VCampus to Prosoft for the acquisition of 100% of the newly issued and
outstanding common stock of Reorganized Prosoft (the “New Common Stock”) shall
be Two Million Three Hundred Thousand and No/100 Dollars ($2,300,000) (the
“Purchase Price”). At the Closing, Reorganized Prosoft shall issue, and VCampus
(or its designated Affiliate) shall receive, the New Common Stock.

2.2 Payment. The Purchase Price shall be paid at Closing by VCampus to Prosoft
as follows:

2.2.1 $2,000,000 in cash, certified funds or wire transfer at Closing to the
bank account(s) designated by Prosoft; and

2.2.2 $300,000 of the Purchase Price shall be paid in the form of two 6%
promissory notes, one due and payable in one balloon payment on July 1, 2007 in
the form of note attached hereto as Exhibit 2.2.2A (the “Balloon Note”) and the
other note due and payable in six equal monthly installments of principal and
interest beginning on January 1, 2007 in the form of note attached hereto as
Exhibit 2.2.2B (the “Amortized Note,” and together with the Balloon Note, the
“Notes”).

2.3 Purchase Price Adjustments.

(a) The Purchase Price shall be subject to adjustments, on a dollar-for-dollar
basis, to the extent Prosoft’s Working Capital at Closing is greater or less
than zero. For the avoidance of doubt, any balance sheet liabilities assumed by
Reorganized Prosoft or VCampus hereunder will reduce Working Capital by the
amount of the liabilities assumed. Subject to Bankruptcy Court approval, all
transaction expenses, including all fees and expenses payable to East Wind
Advisors, incurred by Prosoft in connection with the Closing shall be paid out
from either: (1) Prosoft’s cash at or prior to Closing, to the extent available,
with the resulting adjustment to Working Capital; or (2) the cash portion of the
Purchase Price. The Purchase Price shall also be subject to a downward
adjustment of $200,000 to the extent that the PTJ Transaction referenced in
Section 5.1.12.8 hereof is consummated prior to the Closing Date.

(b) Immediately prior to Closing, Prosoft will prepare and deliver to VCampus a
closing balance sheet prepared in accordance with GAAP (the “Closing Balance
Sheet”) that includes its good faith estimate (“Estimated Working Capital”) of
Working Capital at Closing in a manner consistent with this Agreement. The
Closing Balance Sheet must be in sufficient detail for VCampus to reasonably be
able to verify and agree with Prosoft’s calculations. If this Working Capital
number is less than zero, then the cash portion of the Purchase Price will be
reduced by the amount less than zero. If this Working Capital number is greater
than zero, then the cash portion of the Purchase Price will be increased by the
amount greater than zero.

(c) Within 60 calendar days of Closing, VCampus will provide to Prosoft an
audited closing balance sheet calculating the actual Working Capital at Closing
(the “Actual Working Capital”). If Prosoft believes the Actual Working Capital
determined by VCampus is inaccurate, then Prosoft shall within 30 days notify
VCampus of its belief and set forth in reasonable detail the alleged inaccuracy
or the items disputed (including its calculation of the Actual Working Capital).
If Prosoft does not so notify VCampus within the 30-day period, then the Actual
Working Capital number determined by VCampus shall be deemed final and binding
on the parties. If Prosoft does so notify VCampus, then VCampus and Prosoft
shall attempt in good faith to resolve such dispute for 20 days from the notice
date. If the parties are unable to resolve any disputed item during such 20-day
period, such disputed item(s) shall be submitted to a nationally recognized
accounting firm mutually acceptable to the parties (the “Auditor”), which shall
be instructed to arbitrate such disputed item(s) and determine the Actual
Working Capital within 40 days of their engagement by the parties. The
resolution of the disputes by the Auditor so selected shall be set forth in
writing and shall be conclusive and binding upon and non-appealable by the
parties. The Auditor’s fees and expenses shall be the responsibility of the
party whose calculation of the Actual Working Capital number is farthest from
the Actual

 

8



--------------------------------------------------------------------------------

Working Capital number as determined by the Auditor. During the period of any
dispute with respect to the Actual Working Capital, VCampus shall provide
Prosoft full access to the books, records and facilities of the business, and
shall cooperate with Prosoft to the extent reasonably requested by Prosoft to
investigate the basis for such dispute.

(d) If Actual Working Capital less the Estimated Working Capital is less than
zero by $5,000 or more, then the principal balance of the Balloon Note will be
immediately reduced by the amount less than zero. If Actual Working Capital less
the Estimated Working Capital is greater than zero by $5,000 or more (a “Working
Capital Surplus”), then such Working Capital Surplus shall be offset, on a
dollar-for-dollar basis, first by VCampus’ assumption of an equal amount of
unassumed Prosoft liabilities (as selected by VCampus from the pre-approved list
of such liabilities designated by VCampus on Schedule 2.3(d) (the “Wait-List
Liabilities”), and to the extent any Working Capital Surplus remains after such
offset, then such remaining surplus shall be applied as an increase to the
principal balance of the Balloon Note. Any adjustment to the principal balance
of the Balloon Note shall be deemed to be an increase or decrease in principal
as of the date of Closing for purposes of calculating interest. Prior to
completion of the post-closing audit, Prosoft shall be free to negotiate
satisfaction and settlement of any Unassumed Liabilities (including any
Wait-List Liabilities not assumed by Reorganized Prosoft or VCampus).

(e) If the absolute value of the difference between Actual Working Capital less
the Estimated Working Capital is $5,000 or less, then no adjustment will be made
to the principal balance of the Balloon Note or otherwise.

2.4 VCampus’ Right of Set Off. Notwithstanding any other provision of this
Agreement, if Prosoft shall breach the terms of this Agreement, including any
breach of the representations, warranties and covenants of Prosoft contained
herein (a “Breach”), from and after the Closing the terms of this Section 2.4
shall provide the sole remedy of VCampus. Should a Breach occur, VCampus shall
be entitled to set off and deduct the amount of its damages and expenses
resulting from such Breach (including, without limitation, attorneys fees) from
its financial obligations under the Notes; provided, however, that VCampus must
give Prosoft prior notice of its intent to set off or deduct (a “Set Off
Claim”), which Set Off Claim shall be made, if at all, no later than one-hundred
twenty (120) days after the Closing; and provided further that any set off or
deduction shall be effected first against the Balloon Note, and then against the
latest payment(s) due under the Amortized Note. Should VCampus assert a Set Off
Claim, Prosoft shall notify VCampus within ten (10) Business Days if it disputes
the Set Off Claim. If the parties cannot reach an agreement regarding the
disputed Set Off Claim within thirty (30) days after Prosoft notifies VCampus
that it disputes the Set Off Claim, either party may submit such disputed Set
Off Claim to the Bankruptcy Court for resolution as a contested matter under the
Bankruptcy Code. Should a payment under the Notes that is subject to the
disputed Set Off Claim come due prior to resolution of the disputed Set Off
Claim, VCampus shall make such payment when and as otherwise due into an
interest-bearing escrow account, to be held pending further written agreement
between VCampus and Prosoft, or a final, non-appealable order of the Bankruptcy
Court directing disposition of the payment.

2.5 Employment of Prosoft’s Personnel. Set forth on Schedule 2.5 is a true,
correct and complete list of all employees of Prosoft, with their name, address,
title, salary and benefits to which they were entitled to receive from Prosoft
prior to or upon Closing, which list also identifies any employment agreement
applicable to each such employee, and also lists Other Employee Benefits offered
by Prosoft as of the date of this Agreement. Prosoft will use reasonable efforts
to persuade its employees to make themselves available for continued employment
by Reorganized Prosoft. VCampus shall use reasonable efforts to interview and
review said current employees of Prosoft prior to the Closing Date; provided,
however, continued employment of Prosoft’s personnel by Reorganized Prosoft
shall be in the sole discretion of VCampus in the exercise of its business
judgment. It is not the intent of this Section 2.5 to make Prosoft’s employees
third party beneficiaries of this Agreement. It is understood by the parties,
however, that any employee of Prosoft whose employment is continued by
Reorganized Prosoft following the Closing will receive credit for their time of
employment with Prosoft for the purpose of determining employee benefit
eligibility and vesting under any Employee Benefit Plan of Reorganized Prosoft
or VCampus in which such employee is entitled to participate. Reorganized
Prosoft or VCampus shall maintain, or provide substantially similar substitutes
for, the Other Employee Benefits listed on Schedule 2.5. VCampus covenants that
it will have established a 401K plan for the employees of Reorganized Prosoft on
and after the Closing, the terms of which shall be reasonably equivalent to
those available to similarly situated employees of VCampus.

 

9



--------------------------------------------------------------------------------

ARTICLE III

BANKRUPTCY COURT APPROVAL; CLOSING

3.1 Filings with Bankruptcy Court; Plan of Reorganization. Promptly after the
execution of this Agreement, but in no event later than four (4) Business Days
after the date of this Agreement, Prosoft shall commence the Chapter 11 Case and
file with the Bankruptcy Court the proposed Plan and Plan Related Documents,
including the forms of any and all documents required to be filed as schedules
and exhibits thereto, so as to expedite confirmation of the Plan. The Plan and
the Plan Related Documents, including schedules and exhibits thereto, shall be
in form and substance reasonably satisfactory in all respects to VCampus.

3.2 Actions with Respect to the Plan. Prosoft shall:

(a) Make all filings with applicable governmental authorities as may be required
by applicable law;

(b) File with the Bankruptcy Court the Plan and Plan Related Documents in the
Chapter 11 Case under the Bankruptcy Code, and file the appropriate pleadings to
obtain hearing dates for the approval of the Disclosure Statement and
confirmation of the Plan in each case as promptly as possible;

(c) Request the earliest practicable date for consideration and approval of the
Disclosure Statement, and time for acceptance or rejection of the Plan by
impaired creditors;

(d) Use its reasonable efforts to obtain confirmation of the Plan as promptly as
practicable following the Petition Date, with only such changes or modifications
thereto as are acceptable to VCampus (which such acceptance shall not be
unreasonably withheld), and proceed diligently to obtain the dismissal of all
appeals, applications and motions for reconsideration with respect to the
Disclosure Statement, Plan, the Confirmation Order, and any other order or
ruling affecting the confirmation of the Plan, as promptly as practicable;

(e) Subject to the terms and conditions of the confirmed Plan, use its
reasonable efforts to cause the distributions to be made as contemplated by the
confirmed Plan (the “Distributions”) as promptly as practicable following the
Effective Date;

(f) Request that the Bankruptcy Court approve this Agreement

(g) Use its reasonable efforts to obtain the Bankruptcy Court’s approval of the
provisions of Section 3.3 and 8.10 of this Agreement no later than the time that
the Bankruptcy Court approves the Disclosure Statement and procedures for
solicitation of impaired creditors; provided, however, that the failure of
Prosoft to obtain such approval despite reasonable efforts shall not give rise
to a right of VCampus to terminate this Agreement, or for a termination fee
pursuant to Section 8.10 hereof; and

(h) Consult with VCampus and its counsel on all material aspects of Prosoft’s
participation in the Chapter 11 Case, including the preparation of the Plan and
Plan Related Documents and all other matters described in this Article III.

Each of VCampus and Prosoft shall use its reasonable efforts to obtain
confirmation of the Plan in accordance with the Bankruptcy Code and on terms
consistent with this Agreement. Consistent with its fiduciary duty, Prosoft
shall take all necessary and appropriate actions to achieve confirmation of the
Plan.

3.3 No Shop; Alternative Transactions.

3.3.1 Prosoft agrees that during the period commencing on the date hereof and
ending on the earlier of the Closing Date or the termination of this Agreement,
except as otherwise specifically permitted by Section 3.3.2, neither Prosoft nor
any of its officers, directors, employees, agents, representatives or affiliates

 

10



--------------------------------------------------------------------------------

(including any investment banker or financial advisor retained by Prosoft) will
directly or indirectly solicit or initiate discussions or negotiations with any
Person concerning an Alternative Transaction.

3.3.2 Notwithstanding the foregoing, Prosoft and its financial and legal
advisors may furnish information to, or enter into discussions with, any Person
that makes an inquiry or proposal for a Alternative Transaction that was not
solicited by Prosoft from and after the date of this Agreement.

3.3.3 For purposes of this Agreement, “Alternative Transaction” means a proposal
for any of the following (other than the transactions contemplated by this
Agreement): (a) any merger, reorganization, consolidation, share exchange,
recapitalization, business combination, liquidation, dissolution, or other
similar transaction involving, or, any sale, lease, exchange, mortgage, pledge,
transfer or other disposition of, all or any significant portion of the business
or assets or 25% or more of the equity securities, of Prosoft (whether through
bankruptcy or otherwise); (b) any tender offer or exchange offer for 50% or more
of the outstanding shares of capital stock of Prosoft or the filing of a
registration statement under the Securities Act in connection therewith; or
(c) any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.

3.3.4 Prosoft will notify VCampus as promptly as practicable following the
receipt of any Alternative Transaction. Such notice to VCampus shall be made
orally and in writing, and shall include the identity of the Person proposing
the Alternative Transaction and a general description or summary of the terms of
such Alternative Transaction. To the extent possible, Prosoft shall require that
any non-disclosure agreement it enters into with a Person that has proposed or
may propose an Alternative Transaction allows Prosoft’s compliance with the
requirements of this Section 3.3.4. VCampus agrees that it will, to the extent
necessary to facilitate Prosoft’s compliance with this Section 3.3.4, enter into
such reasonable non-disclosure agreement as may be required by a Person that has
proposed or may propose an Alternative Transaction.

3.3.5 Prosoft shall immediately cease and cause to be terminated any
pre-existing discussions with any Person (other than VCampus) that relates to
any Alternative Transaction.

3.3.6 Prosoft and VCampus shall issue a joint press release upon the filing of
the Petition Pleadings. Both Prosoft and VCampus shall reasonably agree upon the
content of any such press release.

3.4 Closing. The Closing shall occur on or before the date (the “Closing Date”)
that is the earlier of the following: (i) so long as the Effective Date has
occurred, then on or before three (3) Business Days following the date upon
which the respective conditions to the parties’ obligations to close under
Section 6.1 hereof have been satisfied or waived; or (ii) if such conditions
have been satisfied or waived prior to the Effective Date, then on or before
three (3) Business Days following the Effective Date. All computations,
adjustments, and transfers for the purposes herein shall be effective as of
12:01 a.m. on the Closing Date. Time is of the essence under this Agreement.
Subject to the terms and conditions of this Agreement and the Plan, on the
Closing Date: (a) VCampus shall provide to Prosoft the Purchase Price for the
New Common Stock to be acquired by VCampus pursuant to Section 2.1 hereof,
(b) VCampus shall receive the New Common Stock from Reorganized Prosoft; and
(c) a notice of effectiveness of the Plan shall be filed and served. After the
Closing, the Distributions shall be made in accordance with the Plan as promptly
as practicable. The Closing shall take place at the offices of VCampus’ counsel
Gallagher & Kennedy, P.A., 2575 E. Camelback Road, Phoenix, Arizona 85016, or by
facsimile and overnight courier for the convenience of the parties.

3.5 Closing Documents and Deliveries. At the Closing, and thereafter if
requested by VCampus, Reorganized Prosoft shall deliver to VCampus the following
items:

3.5.1 Duly executed certificates evidencing all of the New Common Stock to be
issued to VCampus or its designee pursuant to Section 2.1;

3.5.2 The Plan and Confirmation Order, which order shall be certified by the
clerk of the Bankruptcy Court;

 

11



--------------------------------------------------------------------------------

3.5.3 A certificate of good standing for Prosoft issued by the appropriate
authority of the State of Nevada no more than thirty (30) days prior to Closing;

3.5.4 A closing certificate signed by the president of Prosoft attesting that,
to the best of his knowledge, information and belief, as of the Closing: (i) the
representations and warranties of Prosoft contained herein continue to be true
and complete in all material respects (or, to the extent any of the same are not
true and complete in any material respect, specifying how the same is not true
and complete); and, (ii) that any covenant of Prosoft contained herein, that by
its terms is to have been performed as of the Closing, has been performed (or,
to the extent any of the same have not been performed in any material respect,
specifying how the same remains unperformed);

3.5.5 Resignations of the corporate officers and directors of Prosoft;

3.5.6 A list of all the Acquired Assets being retained by Reorganized Prosoft.

3.5.7 Such other documents as may be reasonably requested by VCampus in
connection with the transactions contemplated hereby. However, Prosoft may
retain and use copies of any and all records it deems reasonably necessary to
resolve and complete the Chapter 11 Case.

ARTICLE IV

EFFECTS OF THE REORGANIZATION

4.1 Cancellation of Existing Capital Stock. As of the Closing Date, any interest
in Prosoft represented by any class or series of common or preferred stock
outstanding before the Closing Date (collectively, the “Existing Capital
Stock”), and any warrants, options or other rights to purchase any Existing
Capital Stock shall be cancelled and terminated. The holders of the Existing
Capital Stock (or rights to acquire Existing Capital Stock) shall not receive
any equity or other interest in Reorganized Prosoft and shall not receive any
other consideration in exchange for the Existing Capital Stock (or rights to
acquire Existing Capital Stock).

4.2 Certificate of Incorporation and Bylaws. As of the Closing Date and without
any further action by the stockholders or directors of Prosoft or Reorganized
Prosoft, Prosoft’s certificate of incorporation and bylaws shall be amended and
restated in form and substance reasonably satisfactory to VCampus, the terms of
which shall provide for, among other things, the authorization of all acts
necessary to implement the Plan including, without limitation, the issuance of
the New Common Stock.

4.3 Public Company Status. Prosoft is currently a public company, registered
under Section 12 of the Exchange Act, and its common stock is presently traded
on the Nasdaq OTC Bulletin Board under the symbol POSO.OB. Prior to, on or
immediately after the Effective Date, Prosoft will take any and all steps it
considers reasonable and necessary to revoke and/or cancel its prior
registration under Section 12 of the Exchange Act. As of the Closing,
Reorganized Prosoft will not be a public company and will not be registered
under Section 12 of the Exchange Act or any other provision of federal or state
securities law.

4.4 Substantive Consolidation; Rollup. Pursuant to the Plan and Confirmation
Order, and as of the Closing Date: (i) the assets and liabilities of PLC and CP
shall be substantively consolidated; and, (ii) the stock or equity securities of
CP shall be cancelled and terminated.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations, Warranties and Covenants of Prosoft. In addition to any
warranties, representations and covenants otherwise contained herein, Prosoft
also represents, warrants and covenants to VCampus as of the date hereof, as
applicable, and as of the Closing, as follows (all representations, warranties
and

 

12



--------------------------------------------------------------------------------

covenants shall survive Closing, but shall terminate upon the expiration of the
right of VCampus to assert a Set Off Claim pursuant to Section 2.4 hereof):

5.1.1 Title. Prosoft owns, and has good and marketable title to, the Acquired
Assets to be retained by Reorganized Prosoft pursuant to this Agreement, and
subject to the terms of the Plan, on the Closing Date Reorganized Prosoft will
have good and marketable title to all of such assets free and clear of all
liens.

5.1.2 Leased Assets. Prosoft is the lessee of the Leases. Prosoft is not in
default under any of the Leases, which default cannot and will not be cured
pursuant to Section 365 of the Bankruptcy Code under the Plan, and Prosoft is
not aware of any circumstance or event that, through the passage of time or
otherwise, will constitute a default thereunder following Closing.

5.1.3 Intellectual Property.

5.1.3.1 To the best of Prosoft’s knowledge, information and belief, Prosoft has
title to or has the right to use pursuant to license, sublicense, agreement or
permission all Intellectual Property necessary for the operation of the
businesses of Prosoft and its Subsidiaries as presently conducted and as
presently proposed to be conducted. Each item of Intellectual Property owned or
used by Prosoft immediately prior to the Closing hereunder will be owned or
available for use by Reorganized Prosoft on identical terms and conditions
immediately subsequent to the Closing hereunder.

5.1.3.2 Prosoft has no knowledge that Prosoft or any of its Subsidiaries has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any Intellectual Property rights of third parties, and none of the
employees with responsibility for Intellectual Property matters of Prosoft or
any of its Subsidiaries has ever received any charge, complaint, claim or notice
alleging any such interference, infringement, misappropriation, or violation. To
the knowledge of Prosoft and employees with responsibility for Intellectual
Property matters of Prosoft, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of Prosoft.

5.1.4 Real Property Leases. Prosoft has delivered to VCampus correct and
complete copies of all Real Property Leases, including any amendments thereto,
other than those listed in Schedule 1.3A. With respect to each of the Real
Property Leases other than those listed on Schedule 1.3A, Prosoft warrants that:

5.1.4.1 The lease is legal, valid, binding, enforceable and has not been
terminated.

5.1.4.2 Subject to satisfying the requirements of the Bankruptcy Code, including
but not limited to Section 365 thereof, the lease will continue to be legal,
valid, binding, enforceable and will not be terminated as of the Closing.

5.1.4.3 Neither Prosoft nor any of its Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the
leasehold.

5.1.4.4 To the best of Prosoft’s knowledge, information and belief, all
facilities leased thereunder have received all approvals of governmental
authorities (including licenses and permits) required in connection with the
operation thereof and have been operated and maintained in accordance with
applicable laws, rules and regulations.

5.1.5 No Violations. Prosoft has no knowledge that Prosoft or any of its
Subsidiaries is in violation of any law or regulation, or under any order of any
court or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality wherever located. Prosoft has no
knowledge of any (1) claims, actions, suits or proceedings instituted or filed
and, (2) any claims, actions, suits or proceedings threatened presently or which
in the future may be threatened by any federal, state, municipal or other
governmental department, commission, board, court, bureau, agency or
instrumentality wherever located against or involving Prosoft or any of its
Subsidiaries. The execution and the delivery of this Agreement and the
consummation of the transactions contemplated hereby, will not violate any
statute, regulation, rule, judgment, order, decree, stipulation,

 

13



--------------------------------------------------------------------------------

injunction, charge or other restriction of any government, governmental agency,
or court to which Prosoft or any of its Subsidiaries is subject or any provision
of its charter or bylaws. To the best of Prosoft’s knowledge, except for the
Confirmation Order, Prosoft and its Subsidiaries do not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order for the parties to consummate the
transactions contemplated by this Agreement.

5.1.6 Financial Statements. Prosoft has provided VCampus with the following
financial statements (collectively, the “Financial Statements”): (i) audited
balance sheet and statement of income and cash flow as of and for the fiscal
years ended July 31, 2004 and July 31, 2005 for Prosoft (the “Most Recent
Audited Financial Statements”); and (ii) unaudited balance sheet and statement
of income and cash flow (the “Most Recent Financial Statements”) as of and for
the quarters ended October 31, 2005 and January 1, 2006 (the “Most Recent
Unaudited Financial Statement”) and for the monthly periods thereafter to the
Closing (“Monthly Financial Statements”), said Most Recent Unaudited Financial
Statements and Monthly Financial Statements being materially correct, subject to
usual and customary year end adjustments. The Most Recent Audited Financial
Statements have been prepared in accordance with GAAP, fairly present in all
material respects the financial condition, results of operations and cash flows
of Prosoft as of, and for, the periods presented.

5.1.7 Events Subsequent to Most Recent Fiscal Year End. Since the Most Recent
Unaudited Financial Statements, there has not been any material adverse change
in the assets, liabilities, business, financial condition, operations, results
of operations or future prospects of Prosoft or its Subsidiaries, as a whole.

5.1.8 Present Status. Since the Most Recent Monthly Financial Statement, neither
Prosoft nor any of its Subsidiaries has sold or transferred any material assets
except sales from inventory in the ordinary course of business, suffered any
damage, destruction, or loss (whether or not covered by insurance) materially
affecting its properties, business or prospects; waived any rights of
substantial value; nor entered into any transaction other than in the Ordinary
Course of Business.

5.1.9 Tax Returns. Prosoft and each of its Subsidiaries has filed all state,
federal and local tax returns that have been required to be filed and timely
paid all taxes required to be paid by it and its Subsidiaries prior to Closing,
including, without limitation, all payroll and employment related taxes.

5.1.10 Customers. Set forth on Schedule 5.1.10 hereto is a true, accurate,
current and complete list of all of Prosoft’s customers and clients for the past
year.

5.1.11 Full Disclosure. Neither (a) the Disclosure Statement as initially filed
by Prosoft in the Chapter 11 Case, nor (b) any further or amended Disclosure
Statement, as of the date filed with the Bankruptcy Court, nor (c) the final
Disclosure Statement in the form distributed to creditors of Prosoft in
connection with confirmation of the Plan, as of the date so distributed and as
of the Closing Date, nor (d) this Agreement nor any document contemplated hereby
or thereby or furnished by or on behalf of Prosoft to VCampus in connection with
the negotiation and the sale of the New Common Stock, as of the date filed and
as of the Closing Date, will:

(i) contain any untrue statement of a material fact or will omit to state any
material fact necessary to make the statements contained therein or herein, in
light of the circumstances under which they were made, not misleading, or

(ii) fail to comply with the requirements of Section 1125(e) of the Bankruptcy
Code.

5.1.12 Operations Until Closing. Between the date of this Agreement and the
Closing Date, Prosoft shall (and, as applicable, shall cause each of its
Subsidiaries to):

5.1.12.1 Operate in the Ordinary Course of Business, including the securing and
providing of funding necessary to sustain operations at the current level. In
the event that Prosoft determines in its reasonable judgment that it does not
have the working capital to continue to operate in the Ordinary Course of
Business, then Prosoft shall immediately notify VCampus of such determination;

 

14



--------------------------------------------------------------------------------

5.1.12.2 Use Prosoft’s best efforts to maintain the Acquired Assets in as good
working order and condition as at present, ordinary wear and tear excepted;

5.1.12.3 Use Prosoft’s best efforts to preserve Prosoft’s business and preserve
Prosoft’s present relationships with suppliers, customers and others having
business relationships with Prosoft;

5.1.12.4 Keep in full force and effect until Closing present insurance policies
or other comparable insurance coverage;

5.1.12.5 Cause to be paid when due all taxes, license fees, trade accounts and
costs of expenses of operation and maintenance of the Acquired Assets incurred
through Closing;

5.1.12.6 Not, without VCampus’ prior written consent, enter into any material
contracts or obligations (other than normal customer contracts in the Ordinary
Course of Business); provided, however, that Prosoft shall be entitled to
continue ordering inventory in the Ordinary Course of Business;

5.1.12.7 Not, without VCampus’ prior written consent, materially modify, amend,
cancel or terminate any of its existing contracts or agreements;

5.1.12.8 Not sell, assign, lease or otherwise transfer or dispose of any of the
Acquired Assets except in the Ordinary Course of Business; provided, however,
that VCampus consents to Prosoft’s sale prior to the Closing Date of certain
intellectual property to Prosoft Training Japan, Inc., a Japanese corporation,
as set forth in the “Letter of Intent—Copyright and Licensing Transfer
Agreement” (the “PTJ Transaction”), and subject to the Purchase Price Adjustment
provided therefor in Section 2.3(a).

5.1.12.9 Not enter into any employment contracts which are not terminable at
will; and

5.1.12.10 Not settle for less than full payment any Retained Liabilities (or
other liabilities arising between the date hereof and the Closing Date, which
VCampus may elect to include as an additional Retained Liability at Closing) in
excess of $2,500 individually or $10,000 in the aggregate, without the prior
written consent of VCampus.

5.1.12.11 Not directly or indirectly do or permit to occur any of the following:
(a) issue, sell, pledge, dispose of or encumber any additional shares of, or any
options, warrants, conversion privileges or rights of any kind to acquire any
shares of, any of the Existing Capital Stock; (b) amend or propose to amend its
certificate of incorporation; (c) split, combine or reclassify any outstanding
shares of Existing Capital Stock, or declare, set aside or pay any dividend or
other distribution payable in cash, stock, property or otherwise with respect to
shares of Existing Capital Stock; (d) redeem, purchase or acquire or offer to
acquire any shares of Existing Capital Stock; (e) acquire (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) any corporation,
partnership, joint venture or other business organization or division or
material assets thereof; (f) incur any indebtedness for borrowed money or issue
any debt securities, other than debtor-in-possession financing secured by
Prosoft in order to maintain its Ordinary Course of Business operations; or
(g) enter into or propose to enter into, or modify or propose to modify, any
agreement, arrangement or understanding with respect to any of the foregoing.

5.1.12.12 Notification to VCampus. Between the date of this Agreement and the
Closing Date, Prosoft will promptly notify VCampus in writing if Prosoft or one
of its Subsidiaries becomes aware of: (a) any fact or condition that causes or
constitutes a breach of any of Prosoft’s covenants as of the date of this
Agreement; (b) the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such covenant had such covenant been made as of
the time of occurrence or discovery of such fact or condition, or (c) any event
that would render any representation or warranty of Prosoft contained in this
Agreement, if made on or as of the date of the event or the Closing, untrue or
inaccurate in any material respect.

5.1.12.13 Customer Notices. Prosoft and VCampus may prepare a joint notice or
letter to be sent by Prosoft at VCampus’ expenses to each of Prosoft’s customers
of the transaction contemplated herein.

 

15



--------------------------------------------------------------------------------

Until Closing, Prosoft is not obligated or required to provide VCampus the name,
address and phone number of any of its customers or clients.

5.1.13 Capitalization. Immediately following the Closing, the only shares of
capital stock of Reorganized Prosoft which shall be issued and outstanding or
reserved for issuance shall be the New Common Stock to be issued to VCampus
pursuant to Section 2.1 hereof, which shares, when issued in accordance with
this Agreement and the Plan, shall be duly and validly issued and shall be fully
paid and nonassessable. Immediately following the Closing, there shall not be
any subscriptions, options, warrants, calls, rights, convertible securities or
other agreements or commitments of any character obligating Reorganized Prosoft
to issue, transfer or sell any of its securities, nor will there be any rights
to receive dividends or other distributions with respect to any such securities.
Immediately following the Closing, the only shares of capital stock of the
Subsidiaries which shall be issued and outstanding or reserved for issuance
shall be the shares of capital stock held by Reorganized Prosoft. Immediately
following the Closing, there shall not be any subscriptions, options, warrants,
calls, rights, convertible securities or other agreements or commitments of any
character obligating Reorganized Prosoft or its Subsidiaries to issue, transfer
or sell any of its Subsidiaries securities, nor will there be any rights or
dividends or other distributions with respect to any such securities.

5.1.14 Organizational Representations and Warranties of Prosoft. Prosoft
represents and warrants as follows:

5.1.14.1 Prosoft is a corporation validly existing and in good standing under
the laws of the State of Nevada and each of its Subsidiaries is a corporation
validly existing and in good standing under the laws of its respective
jurisdiction of organization.

5.1.14.2 The execution and delivery of this agreement by Prosoft has been duly
authorized by proper corporate approval and on the Closing Date, Prosoft will
have all necessary power and authority to consummate the transactions provided
herein. The Board of Directors of Prosoft has approved the commencement of the
Chapter 11 Case as provided herein.

5.1.14.3 The officers whose signatures are affixed hereto have the necessary
corporate power and authority to bind Prosoft.

5.1.15 Access to Records. Pursuant to and under the terms and conditions of the
Non-Disclosure Agreement between Prosoft and VCampus, Prosoft will afford
VCampus access, during normal business hours, to all its businesses operations,
properties, books, files, and records, and will cooperate in VCampus’
examination thereof. No such examination, however, shall constitute a waiver or
relinquishment by VCampus of its right to rely upon Prosoft’s covenants,
representations, and warranties as made herein or pursuant hereto. Until the
Closing, VCampus will hold in confidence all information so obtained, except as
hereinafter provided.

5.1.16 Financial Reports. Prosoft’s financial statements filed with the SEC and
provided to VCampus and Prosoft’s Tax Returns for the fiscal years ended
July 31, 2004, copies of which have been furnished to VCampus by Prosoft prior
to the execution of this Agreement, fairly represent the financial position of
Prosoft as of their dates, and as of the date hereof.

5.1.17 Environmental Matters. To Prosoft’s knowledge, the properties, assets and
operations of Prosoft and its Subsidiaries are in compliance in all material
respects with all applicable federal, state, local and foreign laws, permits and
licenses relating to public and worker health and safety and to the protection
and clean-up of the natural environment and activities or conditions related
thereto, including, without limitation, those relating to the generation,
handling, disposal, transportation or release of hazardous materials
(“Environmental Laws”), other than any such failure to be in compliance as would
not, singly or in the aggregate, reasonably be expected to have a material
adverse effect on the Purchased Assets or Prosoft’s business. The term
“hazardous materials” shall mean those substances that are regulated by or form
the basis for liabilities under any applicable Environmental Laws. To Prosoft’s
knowledge, Prosoft is not the subject of any federal, state, local or foreign
investigation, and Prosoft has not received any notice or claim relating to any
material liability or remedial action or potential material liability or
remedial action under Environmental Laws.

 

16



--------------------------------------------------------------------------------

5.1.19 Officers and Directors. The corporate officers and directors serving
Prosoft immediately before the Closing Date shall have resigned or be terminated
without cause as of the Closing Date.

5.1.20 ERISA Plans. Except as set forth in Schedule 5.1.20, neither Prosoft nor
any of its Subsidiaries is a party to or participant in any Employee Benefit
Plan and any liabilities of Prosoft under any such plan now or heretofore in
effect are fully funded or otherwise adequately provided for.

5.2 Representations and Warranties of VCampus.

5.2.1 VCampus is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

5.2.2 The execution and delivery of this agreement by VCampus has been duly
authorized by proper corporate action, and on the Closing Date, VCampus will
have all necessary authority to consummate the transactions provided herein. The
officer(s), whose signatures are affixed hereto, have been duly authorized by
VCampus to execute this Agreement and they have the necessary corporate power
and authority to bind VCampus.

5.2.3 Neither the execution and delivery of this Agreement by VCampus nor the
consummation by VCampus of the transactions contemplated hereby, (i) requires
the authorization, consent, or approval of any third person, including any
governmental authority (other than the Bankruptcy Court), (ii) will conflict
with or result in a breach or violation of, or default under, any material
agreement of other material instrument or obligation to which VCampus is a party
or by which any of VCampus’ assets or properties are bound, or (iii) violate any
judgment, order, injunction, decree, rule or regulation applicable to VCampus or
any of VCampus’ assets or properties.

5.2.4 As of the execution of this Agreement and until Closing, (i) VCampus has
and will maintain financial capability and good faith intent to fulfill all of
the terms and conditions of this Agreement on a timely basis; (ii) VCampus can
establish adequate assurance of future performance of the Retained Liabilities
and Assumed Contracts, as required by the Bankruptcy Code; (iii) VCampus’
ability to comply with subsections (i) and (ii) is not subject to any financing
contingency; and (iv) the Agreement is as of the date hereof, and both this
Agreement and the Notes will be as of Closing, valid obligations of and
enforceable against VCampus, subject to bankruptcy laws and similar laws
affecting the rights of creditors generally.

5.2.5 As of Closing, Reorganized Prosoft or VCampus shall maintain, or provide
substantially similar substitutes for, the Other Employee Benefits listed on
Schedule 2.5. VCampus also will have established a 401K plan for the employees
of Reorganized Prosoft on and after the Closing, the terms of which shall be
reasonably equivalent to those available to similarly situated employees of
VCampus.

5.2.6 As of the date of execution of the Non-Disclosure Agreement between
Prosoft and VCampus through Closing, VCampus has and will continue to comply
with all terms, conditions and restrictions of the Non-Disclosure Agreement.

5.2.7 Between the date of this Agreement and the Closing Date, VCampus will
promptly notify Prosoft in writing if VCampus becomes aware of: (a) any fact or
condition that causes or constitutes a material breach of any of VCampus’
covenants as of the date of this Agreement; (b) the occurrence after the date of
this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a material breach of any
such covenant had such covenant been made as of the time of occurrence or
discovery of such fact or condition, or (c) any event that would render any
representation or warranty of VCampus contained in this Agreement, if made on or
as of the date of the event or the Closing, untrue or inaccurate in any material
respect.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO OBLIGATION TO CLOSE

6.1 Conditions to Obligation to Close.

6.1.1 Conditions to Obligation of VCampus. The obligation of VCampus to
consummate the transactions to be performed by it in connection with the Closing
are subject to the following conditions:

6.1.1.1 Proceedings Relating to the Chapter 11 Case. As of 90 days following the
Petition Date, (i) the Bankruptcy Court shall have confirmed the Plan (including
any amendments or modifications thereto) which shall be in form and substance
acceptable to VCampus, (ii) the Confirmation Order shall be in form and
substance acceptable to VCampus, (iii) the Confirmation Order shall not be
subject to a stay, (iv) no appeal of the Confirmation Order shall be pending,
and (v) with respect to such Confirmation Order, all appeals periods shall have
expired. Should any of the foregoing not have occurred as of 90 days following
the Petition Date, and so long as the failure of such condition is not due to a
breach of this Agreement by VCampus, VCampus shall have the option, in its sole
discretion, to waive this condition. If VCampus elects to waive this condition,
Prosoft shall continue to exercise its best efforts to satisfy such condition by
such later date as VCampus shall specify. The failure of the foregoing condition
to be met as and when required by this paragraph shall not give rise to a claim
by VCampus to a termination fee under Section 8.10 hereof, so long as the cause
of such failure is or was not reasonably within the control of Prosoft.

6.1.1.2 Injunction. There must not be in effect any legal requirement or any
injunction or other order that prohibits or restrains VCampus’ acquisition of
the New Common Stock or the consummation of the Agreement or which had or could
reasonably have a material adverse effect on Reorganized Prosoft or the Acquired
Assets. The purchase of the New Common Stock by VCampus hereunder shall not be
prohibited by any applicable law or regulation, shall not subject VCampus to any
penalty, liability or other condition reasonably unacceptable to VCampus and
shall be permitted by law and regulations of the jurisdictions to which VCampus
is or will at Closing be subject.

6.1.1.3 Additional Agreements. Prosoft shall have delivered to VCampus on the
Closing Date the documents and agreements specified in Section 3.5.

6.1.1.4 The Reorganization Plan. A Confirmation Order and any other orders by
the Bankruptcy Court necessary to confirm the Plan or implement the Confirmation
Order and approve the Plan Related Documents, any documents related hereto and
the transactions contemplated hereby shall be entered, each of which order or
orders shall be a final order reasonably acceptable in form and substance to
VCampus and its counsel in all material respects, such orders shall not be
subject to any stay, no appeal of such orders shall be pending and all appeals
periods with respect to such orders shall have expired. The Plan Related
Documents and all other documents shall be in the form reasonably approved by
VCampus for filing by Prosoft, with such modifications or amendments as are
consistent with this Agreement and the Plan and are reasonably acceptable in
form and substance to VCampus. The Plan shall provide for the satisfaction or
extinguishment of all claims against Prosoft in a manner reasonably satisfactory
to VCampus.

6.1.1.5 Consent of Third Parties. All consents by third parties that are
required to permit the transactions contemplated hereby and by the Plan shall
have been obtained.

6.1.1.6 Prosoft’s Representations. The representations and warranties of Prosoft
set forth herein shall be true and correct when made and at and as of the
Closing Date.

6.1.1.7 Prosoft’s Covenants. Prosoft shall have performed and complied with all
of its covenants hereunder in all material respects through the Closing. Prosoft
shall not be in default of its obligations under this Agreement or any of the
Plan Related Documents.

6.1.1.8 No Disposition of Material Assets. Prosoft and VCampus shall have
reinspected the Acquired Assets and VCampus shall be satisfied that Prosoft has
not sold, assigned, leased or

 

18



--------------------------------------------------------------------------------

otherwise transferred or disposed of any material portion of the Acquired Assets
(or assets of Prosoft’s Subsidiaries), except in the Ordinary Course of Business
and that sales of courses and related materials have been substantially
consistent with Prosoft’s prior operations.

6.1.1.9 No Material Adverse Changes. There shall not have been any material
adverse change affecting Prosoft or the Acquired Assets or the going concern
value of Prosoft’s business.

The foregoing conditions contained in this Section 6.1.1 are intended solely for
the benefit of VCampus. VCampus shall at all times have the right to waive any
condition. All waivers given by VCampus under this Section 6.1.1 shall be in
writing. The waiver by VCampus of any condition shall not relieve any other
party of any liability or obligation with respect to any representation,
warranty, covenant or agreement set forth herein.

6.1.2 Conditions to Obligations of Prosoft. The obligations of Prosoft and
Reorganized Prosoft to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:

6.1.2.1 VCampus’ Representations. The representations and warranties of VCampus
set forth herein shall be true and correct when made and at and as of the
Closing Date;

6.1.2.2 VCampus’ Covenants. VCampus shall have performed and complied with all
of its covenants hereunder in all material respects through the Closing. VCampus
shall have provided the consideration for the New Common Stock to be acquired by
VCampus pursuant to Section 2.1 and Section 2.2.

6.1.2.3 Approval by the Bankruptcy Court. A Confirmation Order and any other
orders by the Bankruptcy Court necessary to confirm the Plan and approve this
Agreement, any documents related thereto and the transactions contemplated
hereby shall be entered.

The foregoing conditions contained in this Section 6.1.2 are intended solely for
the benefit of Prosoft and Reorganized Prosoft. Prosoft and Reorganized Prosoft
shall at all times have the right to waive any condition. All waivers given by
Prosoft or Reorganized Prosoft under this Section 6.1.2 shall be in writing. The
waiver by Prosoft or Reorganized Prosoft of any condition shall not relieve any
other party of any liability or obligation with respect to any representation,
warranty, covenant or agreement set forth herein.

ARTICLE VII

ADDITIONAL PROVISIONS

7.1 Default.

7.1.1 VCampus’ Remedies. In the event that a default under this Agreement occurs
prior to Closing, VCampus must, before taking any other action, give a written
notice to Prosoft of such a default. Prosoft will then have ten (10) Business
Days from receipt of notice in which to cure said default. In addition to any
termination fee, VCampus may, upon default by Prosoft, seek specific performance
and/or any remedy available at law or equity. All remedies hereunder are
cumulative and non-exclusive of any other remedies.

7.1.2 Prosoft’s Remedies. In the event all conditions and contingencies
contained herein shall be met and VCampus shall fail to purchase the New Common
Stock as provided herein (other than for a reason as set forth in
Section 8.10.3), Prosoft may seek specific performance and/or any remedy
available at law or equity; provided, however, that in no case shall Prosoft’s
remedies hereunder include an award of monetary damages against VCampus the
amount of which exceeds $2,300,000, less any portion of the Purchase Price that
actually has been paid. All remedies hereunder are cumulative and non-exclusive
of any other remedies.

7.2 Continued Inspection. Subject to the terms, conditions and restrictions of
the existing Non-Disclosure Agreement between Prosoft and VCampus, VCampus has
the right to examine the Acquired Assets,

 

19



--------------------------------------------------------------------------------

excluding the customer list, after acceptance of this contract by Prosoft. This
right to examine the Acquired Assets shall continue until Closing. VCampus’
right to examine shall be during normal business hours, or as otherwise arranged
and shall not unreasonably interfere with the operation of Prosoft’s business.
Upon request of VCampus, Prosoft shall provide for VCampus’ review of copies of
all leases, agreements or other documents relating to Prosoft’s business.

7.3 Best Efforts. Upon the terms and subject to the conditions herein provided,
each of the parties hereto agrees to use their respective best, good faith
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in doing, all
things necessary, proper or advisable under applicable laws and regulations to
ensure that the conditions set forth in this Agreement are satisfied and to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, the parties hereto shall furnish to each other such necessary
information and reasonable assistance, as each may request in connection with
Prosoft’s preparation and filing of the Plan and the Disclosure Statement and
the Related Plan Documents, in form and substance reasonably satisfactory to
VCampus, needed to obtain Bankruptcy Court approval of the transactions
contemplated by this Agreement and shall execute any additional instruments
necessary to consummate the transactions contemplated hereby, whether before or
after the Closing.

7.4 Disclosure Supplements. From time to time prior to the Closing, Prosoft
shall supplement the Schedules hereto with respect to any matter hereafter
arising or any information obtained after the date hereof of which, if existing,
occurring or known at or prior to the date of this Agreement, would have been
required to be set forth or described in the Schedules, or which is necessary to
complete or correct any information in such schedule or in any representation
and warranty of Prosoft which has been rendered inaccurate thereby. For purposes
of determining the satisfaction of the conditions set forth in Section 6.1.1
hereof, no such supplement or amendment shall be considered.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 Risk of Loss. The risk of loss prior to the Closing Date shall be with
Prosoft. In the event a material percentage of Acquired Assets or a material
percentage of operations of Prosoft shall have been damaged adversely or
affected in any material way as a result of any strike, accident or other
casualty or act of God or the public enemy, or any judicial, administrative or
governmental proceeding at such time as Prosoft proposed to close, then VCampus
shall have the options of either (i) prorating the Purchase Price to adjust for
the loss (with consent of Prosoft); or (ii) proceeding to close with an
assignment of any insurance proceeds which may be paid to reflect such loss or
damage, or (iii) terminating this Agreement.

8.2 Severability. If any provision of this Agreement is prohibited by the laws
of any jurisdiction as those laws apply to this Agreement, that provision is
ineffective to the extent of such prohibition and/or is modified to conform with
such laws, without invalidating the remaining provisions hereto; and any such
prohibition in any jurisdiction shall not invalidate such provision in any other
jurisdiction.

8.3 Choice of Law. This Agreement shall be governed by the internal laws of the
State of Delaware and, to the extent applicable, the Bankruptcy Code.

8.4 Entire Agreement; Modification. This Agreement embodies the entire agreement
and understanding of the parties hereto and supersedes any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein. No modification, alteration, waiver, amendment, change or supplement
hereto shall be binding or effective unless the same is set forth in writing
signed by a duly authorized representative of each party to this Agreement.

8.5 Survival and Binding Agreement. The terms and conditions hereof shall
survive the Closing and shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and assigns.

 

20



--------------------------------------------------------------------------------

8.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.7 Assignment. Neither party to this Agreement may assign any of its rights or
delegate any of its responsibilities under this Agreement, except that VCampus
may assign this Agreement to any wholly owned Subsidiary of VCampus or an
affiliate of VCampus, or to any person or entity that succeeds to all or
substantially all of the business of VCampus through a purchase of assets,
merger or otherwise.

8.8 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two Business
Days after) it is sent by personal delivery, by overnight carrier, or by
facsimile transaction, as follows:

 

If to Prosoft:

       Copy to:

Prosoft LearningCorporation

410 N. 44th Street, Suite 600

Phoenix, Arizona 85008

Fax No.: (602) 794-4178

  

Snell & Wilmer, L.L.P.

One Arizona Center

400 E. Van Buren

Phoenix, AZ 85004-2202

Steven D. Jerome, Esq.

Fax No.: (602) 382-6070

If to VCampus:

  

    Copy to:

VCampus Corporation

1850 Centennial Park Drive

Suite 200

Reston, Virginia 20191

Attn: Christopher L. Nelson, CFO

Fax No.: (703) 654-7319

  

Maupin Taylor, P.A.

Post Office Box 19764

Raleigh, North Carolina 27619-9764

Attn: Kevin A. Prakke, Esq.

Fax No.: (919) 981-4300

8.9 Termination. In addition to the rights of the parties to terminate this
Agreement as set forth elsewhere herein, this Agreement may be terminated:

8.9.1 At any time prior to the Closing Date, by the mutual agreement of Prosoft
and VCampus.

8.9.2 At any time prior to the Closing Date by VCampus, and subject to the
“notice and cure” provisions contained in Section 7.1.2 herein, if Prosoft is in
breach of any of its representations, warranties or covenants set forth herein.

8.9.3 At any time prior to the Closing Date by Prosoft, subject to giving notice
of breach to VCampus and expiration of a 10-business-day cure period, if VCampus
is and remains in breach of any of its representations, warranties or covenants
set forth herein.

8.9.4 At any time prior to the Closing Date by VCampus pursuant to
Section 6.1.1.1.

8.9.5 By either Prosoft or VCampus, if any of the conditions to such party’s
obligation to consummate the transactions contemplated in this Agreement shall
have become impossible to satisfy, except to the extent that such impossibility
arises out of or results from actions of the party seeking to terminate pursuant
to this Section 8.9.5.

 

21



--------------------------------------------------------------------------------

8.9.6 By Prosoft in connection with entering into a definitive agreement for an
Alternative Transaction, provided Prosoft has complied with all provisions in
Section 3.3.

No termination pursuant to Sections 8.9.2, 8.9.3, 8.9.4 or 8.9.5 shall relieve
any breaching party of its obligations or liabilities to the non-breaching party
for damages sustained as a result of the breach. Termination of this Agreement
shall not limit VCampus’ right to a termination fee as provided in Section 8.10,
except as limited in Section 6.1.1.1.

8.10 Termination Fee.

8.10.1 If this Agreement is terminated by Prosoft pursuant to Section 8.9.6
hereof or if a competing plan of reorganization supported by a party other than
VCampus is confirmed by the Bankruptcy Court, and VCampus has not breached any
of its obligations under this Agreement in any respect, then Prosoft shall pay
to VCampus a single termination fee of $69,000, payable upon consummation of the
Alternative Transaction or confirmation of the competing plan, as applicable.

8.10.2 Prosoft shall pay, or cause to be paid, to VCampus a single termination
fee in the amount of $69,000, in the event that: (i) Prosoft fails for any
reason which is reasonably within Prosoft’s control, other than a breach of the
Agreement by VCampus, to close the Transaction (subject to the provisions of
Section 6.1.1.1); or (ii) VCampus determines not to close the Transaction based
upon either (x) a material breach of this Agreement by Prosoft that is
reasonably within Prosoft’s control and that has or is reasonably likely to have
a material adverse effect on the Acquired Assets or going concern value of
Prosoft’s business; or (y) the failure of any of the conditions set forth in
Sections 6.1.1.5 (but only to the extent that the lack of consent is of the
Secured Noteholders), and 6.1.1.6 through 6.1.1.8, which failure is reasonably
in Prosoft’s control.

8.10.3 If: (i) this Agreement is terminated by Prosoft other than due to a
default by VCampus under this Agreement which is not cured, and (ii) on or
before one-hundred eighty (180) days following the termination of this
Agreement, Prosoft closes an Alternative Transaction with a party other than
VCampus, then, at the time any such Alternative Transaction is consummated,
Prosoft will pay to VCampus, in cash, a termination fee in the amount of $69,000
(unless a termination fee has already been paid to VCampus by Prosoft). The
parties agree that the sums payable pursuant to this Section 8.10.3 shall
constitute reimbursement of expenses incurred in connection with the
contemplated Reorganization and loss of opportunity, and not penalties. The
parties further acknowledge that (a) the amounts of loss or damages likely to be
incurred is incapable or is difficult to precisely estimate, (b) the amounts
specified herein bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by VCampus in
connection with a sale of Prosoft’s business to a third party in the manner
described in this Section 8.10.3, and (c) the parties are sophisticated business
parties and have been represented by sophisticated and able legal and financial
counsel and negotiated this Agreement at arms’ length.

8.10.4 The termination fee payable pursuant to Section 8.10.1, 8.10.2 or 8.10.3
is only due and payable once and under no circumstances is VCampus entitled to
more than one termination fee whether or not multiple circumstances giving rise
to a termination fee occur under one or more of Section 8.10.1, 8.10.2 or
8.10.3. Any termination fee payable pursuant to Section 8.10.1, 8.10.2 or 8.10.3
shall be paid by Prosoft as reimbursement for VCampus’ costs and expenses
incurred in conjunction with the Reorganization. No termination fee set forth in
this Section 8.10 may be modified or cancelled without the written consent of
both parties or pursuant to formal action by the Bankruptcy Court expressly
modifying the fee.

8.11 Construction. Headings in this Agreement are for convenience of reference
only, and are not intended to nor shall they be used to construe the meaning of
operative provisions of this Agreement. The words “herein,” “hereof,”
“hereunder,” and words of similar import refer to this Agreement. Terms defined
or used in the singular form herein are intended to include the plural form. The
terms “includes,” or “including” are not limiting, and should be construed as
though followed by the phrase “by way of illustration and not limitation.”

 

22



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

   

PROSOFT:

Attest:

    Prosoft Learning Corporation

By:

        

By:

      

                                                      Secretary

     

                                                      , President

 

   

COMPUTERPREP:

Attest:

    By: Prosoft Learning Corporation, its sole shareholder

By:

        

By:

      

                                                      Secretary

     

                                                      , President

 

   

VCAMPUS:

Attest:

    VCampus Corporation

By:

        

By:

      

                                                      Secretary

   

Name:

          

Title:

    

 

24



--------------------------------------------------------------------------------

Schedule 1.2.5—Intellectual Property

Copyrights

Copyrights to all instructional materials, including textbooks, created by
Prosoft Learning Corporation and/or ComputerPREP Inc.

Trademarks/Trade Names

Per attached listing.

Pending Trademarks

ASSESS PREP

ASSESS PREP (Logo)

PROSOFT LEARNING

PROSOFT LEARNING CORPORATION

PROSOFT LEARNING CORPORATION (Logo)

Other Intellectual Property

In process, XML conversion project currently underway with Xyleme, Inc.



--------------------------------------------------------------------------------

Schedule 1.2.8

The Subsidiaries Excluded from the Sale

 

Name

 

Country of Incorporation

1. Prosoft Training Hong Kong Ltd.

  China

2. Prosoft Training Solutions Singapore Pte. Ltd.

  Singapore



--------------------------------------------------------------------------------

Schedule 1.3A

Real Property Leases

None



--------------------------------------------------------------------------------

Schedule 1.3B

Personal Property Leases

None



--------------------------------------------------------------------------------

Schedule 1.3C

The Rejected Executory Contracts

 

1. The Consulting Agreement between ProsoftTraining, a Nevada corporation, and
Robert G. Gwin, made the 12th day of November 2004.

 

2. The Employment Agreement between Prosoft Learning Corporation, a Nevada
corporation, and Benjamin M. Fink, made the 27th day of October 2005.

 

3. Any and all Employment Agreements and Independent Contractor Agreements other
than the Employment Agreement between ProsoftTraining, a Nevada corporation, and
Dara Titus, made the 21st day of March 2003, and the Independent Contractor
Agreement between Prosoft Learning Corporation, a Nevada corporation, and Kerri
Krell, made the 19th day of January 2006.

 

4. The 1996 Stock Option Plan of Pro-Soft Development Corp., a California
corporation, including all agreements thereunder.

 

5. The 1996 Stock Option Plan of Prosofttraining.com, a Nevada corporation,
including all agreements thereunder.

 

6. The 1996 Stock Option Plan of ProSoft Development Inc., a Nevada corporation,
including all agreements thereunder.

 

7. The 2000 Stock Incentive Plan of Prosofttraining.com., a Nevada corporation,
including all agreements thereunder.

 

8. The 2000 Employee Stock Purchase Plan of Prosofttraining.com, a Nevada
corporation, including all agreements thereunder.

 

9. The 2001 Stock Option Plan of ProsoftTraining.com, a Nevada Corporation,
including all agreements thereunder.

 

10. The Prosoft 401(k) Plan of Prosoft Learning Corporation as amended on the
1st day of September 2005.

 

11. The CORPORATEplan for Retirement Service Agreement between ProsoftTraining
and Fidelity Management Trust Company, made effective as of the 1st day of
August 1998.

 

12. The Amended and Restated Courseware License and Distribution Agreement
between ProsoftTraining, a Nevada corporation and New Horizons Computer Learning
Centers, Inc., a California corporation, entered into on the 30th day of June
2001.

 

13. The First Amendment to the Restated Courseware License and Distribution
Agreement between ProsoftTraining, a Nevada corporation and New Horizons
Computer Learning Centers, Inc., a California corporation, entered into on the
18th day of December 2001.

 

14. Any and all contracts that relate to trade payables which are not
specifically assumed and set forth on Schedule 1.4.



--------------------------------------------------------------------------------

Schedule 2.3(d)

The Wait List Liabilities

 

VENDOR NAME

   TOTAL BALANCE

University of Texas at Austin

   $ 5,000.00

Fidelity Investments Institutional Oper

   $ 2,200.00

Companion Life

   $ 1,732.87

Pacificad

   $ 1,000.00

University of Phoenix

   $ 1,000.00

Signal Learning Center

   $ 242.25



--------------------------------------------------------------------------------

Schedule 1.4

The Assumed Liabilities

 

I. Trade Payables

 

VENDOR

   TOTAL BALANCE

1.Gilmore Global Logistics Services, Inc.

   $ 178,451.17

2. Thomson Learning

   $ 66,312.97

3. TIA

   $ 36,077.06

4. Integral 7, Inc.

   $ 20,500.00

5. United HealthCare Insurance Company

   $ 20,154.60

6. Xyleme, Inc.

   $ 14,988.57

7. First Insurance Funding Corp.

   $ 10,652.87

8. Ramona Coveny

   $ 10,300.00

9. A & A Products & Packaging

   $ 6,046.74

10. Current Technology CLC

   $ 5,600.00

11. I Linc Communications

   $ 5,512.50

12. Cisco Systems Capital Corp.

   $ 5,075.94

13. Netg

   $ 4,049.63

14. Digital North, Inc.

   $ 3,800.00

15. Learnkey, Inc.

   $ 3,231.00

16. FedEx

   $ 3,135.89

17. Time Warner Telecom

   $ 2,517.80

18. DTI Publishing Corp.

   $ 2,033.55

19. Gilmore Global Logistics Services Inc.

   $ 1,987.06

20. Carlotta Eaton

   $ 1,891.97

21. Jefferson Pilot Financial

   $ 1,576.00

22. Konica Minolta Business Solution

   $ 1,504.54

23. Pellissippi State Technical Comm College

   $ 1,341.00

24. Ground Zero Electrostatics, Inc.

   $ 1,241.50

25. Board of Equalization

   $ 1,123.00

26. ViaTech Publishing Solutions

   $ 1,112.32

27. Arkansas Association of 2-Year Colleges

   $ 1,000.00

28. NYS Dept. of Taxation & Finance

   $ 913.46

29. Chandler Partners Limited

   $ 735.33

30. Westlake Internet Training

   $ 550.27

31. CGI-AMS

   $ 500.89

32. Makau Corporation

   $ 331.01

33. State of Georgia Dept. of Revenue

   $ 315.39

34. Performance Print & Promo

   $ 260.00

35. SBC

   $ 254.91

36. Muzak LLC

   $ 249.84

37. Arizona Department of Revenue

   $ 222.52

38. Aramark Refreshment Services

   $ 190.06

39. Ascom Hasler/GE Cap Prog

   $ 187.65

40. CCI Learning Solutions

   $ 185.55

41. Cingular Wireless

   $ 163.22

42. Bell South

   $ 161.53

43. Cingular Wireless

   $ 154.89

44. Cave Creek Vending

   $ 138.00

45. Illinois Dept. of Revenue

   $ 134.00

46. SBC

   $ 125.93

47. WebCT, Inc.

   $ 120.00

48. Support Payment Clearinghouse

   $ 115.85

49. Data Storage Centers, Inc.

   $ 115.00



--------------------------------------------------------------------------------

50. AT&T

   $ 106.34

51. State of Wyoming

   $ 105.48

52. Bell South

   $ 90.44

53. DHL Express (USA), Inc.

   $ 89.84

54. Colorado Dept. of Revenue

   $ 84.00

55. Discovery Benefits

   $ 75.00

56. Qwest

   $ 59.58

57. Zee Medical

   $ 57.47

58. WV State Tax Department

   $ 53.82

59. Qwest

   $ 47.50

60. Arizona Corporation Commission

   $ 45.00

61. South Dakota Dept. of Revenue

   $ 43.50

62. Verizon California

   $ 40.75

63. Hixson High School

   $ 40.32

64. GlobalMentoring

   $ 20.00

65. State of Arkansas

   $ 10.65

66. Blackboard

   $ 10.00

Subtotal ($)

   $ 418, 322.67

68. PDI Europe Limited

   € 20,617.93

Subtotal (€)

   € 20,617.93

Total

  

 

II. Other Liabilities

All liabilities of Prosoft under that certain Letter Agreement dated April 5,
2006 by and between Prosoft and Prosoft Training Japan, Inc., including the
$100,000 “credit” liability referenced therein, but only to the extent such
liability, or portion thereof, still exists as of the Closing Date.



--------------------------------------------------------------------------------

Schedule 1.4 (continued)

III. Taxes and Other Similar Obligations

 

Tax Id

 

Tax Authority

 

Address 1

  City   State   Zip   Type of
Tax   Claim

68SU 21200

  Alabama Department of Revenue   PO Box 327950   Birmingham   AL   36132-7950  
Sales Tax   1.96

0187501-76-001

  State of Arkansas   PO Box 8092   Little Rock   AR   72203-8092   Sales Tax  
1,331.48

99506637

  Board of Equalization   PO Box 942879   Sacramento   CA   94263-0001   Sales
Tax   771.19

03-76649-0000

  Colorado Dept. of Revenue   1375 Sherman Street   Denver   CO   80261-0013  
Sales Tax   3.05

8508848-000

  State of Connecticut   25 Sigourney Street/PO Box 5002   Hartford   CT  
06102-5002   Sales Tax   86.00

5996-0158596-001

  DC Treasurer   PO Box 96384   Washington   DC   20090-6384   Sales Tax   5.69

78-00-074574-40-2

  Florida Department of Revenue   5050 W. Tennessee Street   Tallahassee   FL  
32399-0125   Sales Tax   758.58

20006587123

  State of Georgia Dept. of Revenue   PO Box 105296   Atlanta   GA   30348-5296
  Sales Tax   245.85   Hawaii   PO Box 1425   Honolulu   HI   96806-1425   Sales
Tax   8,654.74

2-00-137140

  Iowa Dept. of Revenue & Finance   PO Box 10412   Des Moines   IA   50306-0412
  Sales Tax   44.69

2241-3375

  Illinois Dept. of Revenue   Retailer’s Occupation Tax   Springfield   IL  
62796-0001   Sales Tax   210.63

006096093 001 8

  Indiana Department of Revenue   PO Box 7218   Indianapolis   IN   46207-7218  
Sales Tax   522.89

115-5852 M

  Kansas Dept. of Revenue   Division of Taxation   Topeka   KS   66625-0001  
Sales Tax   53.20

99718

  Kentucky State Treasurer   PO Box 299   Frankfort   KY   40620-0003   Sales
Tax   158.59

9213950001

  Louisiana Dept. of Revenue & Taxation   PO Box 3138   Baton Rouge   LA  
70821-3138   Sales Tax   34.93

860-474-159*10*

  Massachusetts Dept. of Revenue   PO Box 7039   Boston   MA   02204-7039  
Sales Tax   102.30

07648366

  Comptroller of Maryland - SUT   PO Box 17405   Baltimore   MD   21297-1405  
Sales Tax   564.14

1020514

  Bureau of Taxation   PO Box 1065   Augusta   ME   04332-1065   Sales Tax  
63.60

86-0474159

  State of Michigan   Department 77003   Detroit   MI   48277-0003   Sales Tax  
325.19

1159560

  Minnesota Department of Revenue   Mail Station 1110   Saint Paul   MN  
55146-1110   Sales Tax   108.19

15852008

  Missouri Department of Revenue   PO Box 3300   Jefferson City   MO   65105  
Sales Tax   128.34

185-11544-1

  Mississippi State Tax Commission   PO Box 960   Jackson   MS   39205-0960  
Sales Tax   548.74

901 9 101 55686

  North Carolina Department of Revenue   PO Box 25000   Raleigh   NC  
27640-0500   Sales Tax   94.08

151034

  North Dakota Office of   600 E. Boulevard Avenue   Bismarck   ND   58505-0599
  Sales Tax   84.22

24-7583486

  Nebraska Department of Revenue   PO Box 98923   Lincoln   NE   68509-8923  
Sales Tax   69.92

B  860-474-159/000

  State of New Jersey   PO Box 999   Trenton   NJ   08646-0999   Sales Tax  
74.68

02-384067-00-6

  State of New Mexico   PO Box 25127   Santa Fe   NM   87504-5127   Sales Tax  
246.85

860474159

  NYS Dept. of Taxation & Finance   P.O. Box 1912   Albany   NY   12201-1912  
Sales Tax   405.35

99-030216

  Ohio Department of Taxation   PO Box 16560   Columbus   OH   43216-6560  
Sales Tax   162.34

600998

  Oklahoma Tax Commission   PO Box 26850   Oklahoma City   OK   73126-0850  
Sales Tax   10.73



--------------------------------------------------------------------------------

Tax Id

 

Tax Authority

 

Address 1

  City   State   Zip   Type of
Tax   Amount of
Claim

99-643 740

  Pennsylvania Dept. of Revenue   Dept. 280406   Harrisburg   PA   17128-0406  
Sales Tax   241.12

87344 8021 RT0001

  Canada Customs and Revenue Agency   275 Pope Road, Suite 103   Summerside   PE
  C1N6A2   Sales Tax   3,787.83

099 20076 9

  South Carolina Dept. of Revenue   Sales Tax Return   Columbia   SC  
29214-0101   Sales Tax   9.54

73-001-840474159E-ST-001

  South Dakota Dept. of Revenue   Box 5055   Sioux Falls   SD   57117-5055  
Sales Tax   52.75

2-860474159-001-6

  Tennessee Dept. of Revenue   Andrew Jackson State Office Building   Nashville
  TN   37242   Sales Tax   756.65

1-86-0474159-7

  Texas Comptroller of Public Accounts   111 E. 17th Street   Austin   TX  
78774-0100   Sales Tax   467.40

E32144

  Utah State Commission   210 North 1950 West   Salt Lake
City   UT   84134-0400   Sales Tax   220.70

0015658071

  Virginia Department of Taxation   PO Box 1777   Richmond   VA   23208-1103  
Sales Tax   105.30

108145

  Vermont Department of Taxes   109 State Street   Montpelier   VT   05609-1401
  Sales Tax   4.80

601-435-882

  State of Washington   PO Box 34051   Seattle   WA   98124-1051   Sales Tax  
1,194.12

UT21411

  Wisconsin Department of Revenue   Box 93389   Milwaukee   WI   53293-0389  
Sales Tax   136.36

86-047-4159-001

  WV State Tax Department   PO Box 1826   Charleston   WV   25327-1826   Sales
Tax   17.67

24-0-07607

  State of Wyoming   122 W. 25th Street   Cheyenne   WY   82002-0110   Sales Tax
  168.53           Total     23,034.91



--------------------------------------------------------------------------------

Schedule 2.5 Other Employee Benefits

 

Social Security #   Last Name   First Name  

Title

  Address 1   City State Zip   Unpaid
Salary/Earnings   Unpaid
Vacation*   Unpaid
Float  

Unpaid

Exp

Reports

 

Amount

of Claim

xxx-xx-xxxx   Allen   Jean   Asst, Market Develop   xxxxxxxxxxxxxxxxxx  
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Bell  
Michael   Dir Prods & Svcs   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx  
xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Benscoter   Tom   CFO  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Coppen   Sarah   Office Administrator   xxxxxxxxxxxxxxxxxx  
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Crouch  
Jenny   Regional Acct Mgr   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx
  xxxx   xxxx   xxxxxx xxx-xx-xxxx   De Wald   Jim   Technical Cust Svc  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Dewald   Philip   Publisher   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx
  xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Dravis   Daniel   Regional
Acct Mgr   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx  
xxxxxx xxx-xx-xxxx   Evans   Andrew   Controller   xxxxxxxxxxxxxxxxxx   xxxxx,
xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Fink   Benjamin  
President & CEO   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx  
xxxx   xxxxxx xxx-xx-xxxx   Fisher   Deborah   Admin Assistant  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Gwin   Robert   Consultant   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx
  xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Hannah   Gary  
VP CIW Program Mgr   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx
  xxxx   xxxxxx xxx-xx-xxxx   Harnish   Lisa   Mgr, Certification Ops  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Hays   Eric   Regional Acct Mgr   xxxxxxxxxxxxxxxxxx   xxxxx, xx
xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Heer   Irina  
Content Developer   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx
  xxxx   xxxxxx xxx-xx-xxxx   Himmelspach   Alan   Regional Acct Mgr  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Hopkins   Todd   Director, Product Dev   xxxxxxxxxxxxxxxxxx  
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Jensen  
Karen   VP Administration   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx
  xxxx   xxxx   xxxxxx xxx-xx-xxxx   Koch   James   Regional Acct Mgr  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Kozakis   Kenneth   Sr Content Developer   xxxxxxxxxxxxxxxxxx  
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Lane  
Susan   Managing Editor   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx  
xxxx   xxxx   xxxxxx xxx-xx-xxxx   Leach   Brian   Accountant  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Leavitt   Jay   Sr Customer Svc Rep   xxxxxxxxxxxxxxxxxx   xxxxx,
xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Lobuglio  
Francoise   Report Analyst   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx  
xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   McLain   Vincent   VP Sales  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Miller   Jody   Marketing Manager   xxxxxxxxxxxxxxxxxx   xxxxx, xx
xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Miller   Lindsay  
CIO & VP Operations   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx  
xxxx   xxxx   xxxxxx xxx-xx-xxxx   Mosby   Fulton   Regional Acct Mgr  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Oberman   David   Senior Editor   xxxxxxxxxxxxxxxxxx   xxxxx, xx
xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   O’Brien   Casey  
Regional Acct Mgr   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx
  xxxx   xxxxxx xxx-xx-xxxx   Pacht   Doug   Regional Acct Mgr  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Petty   Yvonne   Customer Svc Rep   xxxxxxxxxxxxxxxxxx   xxxxx, xx
xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Rathkamp   Cheryl  
A/R Manager   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx
  xxxxxx xxx-xx-xxxx   Reyes   Andrea   Inventory Control   xxxxxxxxxxxxxxxxxx  
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Rinehart  
Stevie Ann   Marketing Coordinator   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx  
xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Schneiter   Stephen  
Certificaiton Specialist   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx
  xxxx   xxxx   xxxxxx xxx-xx-xxxx   Skodak   Sarah   Editor  
xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Stanger   James   VP Cert & Prod Dev   xxxxxxxxxxxxxxxxxx   xxxxx,
xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Steele  
M. Elloise   Sr Web Developer   xxxxxxxxxxxxxxxxxx   xxxxx, xx xxxxx   xxxxxx  
xxxx   xxxx   xxxx   xxxxxx



--------------------------------------------------------------------------------

Schedule 2.5 Other Employee Benefits

 

xxx-xx-xxxx   Strong   Cristina   Publisher   xxxxxxxxxxxxxxxxxx   
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Thomason  
Ted   Regional Acct Mgr   xxxxxxxxxxxxxxxxxx    xxxxx, xx xxxxx   xxxxxx   xxxx
  xxxx   xxxx   xxxxxx xxx-xx-xxxx   Titus-Kukla   Dara   Director Market Dev  
xxxxxxxxxxxxxxxxxx    xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Verhoff   Gary   Product Manager   xxxxxxxxxxxxxxxxxx    xxxxx, xx
xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Wiley   David  
Database Developer   xxxxxxxxxxxxxxxxxx    xxxxx, xx xxxxx   xxxxxx   xxxx  
xxxx   xxxx   xxxxxx xxx-xx-xxxx   Wilmoth   Dean   IT Manager  
xxxxxxxxxxxxxxxxxx    xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx
xxx-xx-xxxx   Yuschik   Barbara   HR Administrator   xxxxxxxxxxxxxxxxxx   
xxxxx, xx xxxxx   xxxxxx   xxxx   xxxx   xxxx   xxxxxx xxx-xx-xxxx   Zimmerman  
Mary   Regional Acct Mgr   xxxxxxxxxxxxxxxxxx    xxxxx, xx xxxxx   xxxxxx   xxxx
  xxxx   xxxx   xxxxxx                                           Total  
105,681.05   103,401.52   7,546.66   3,472.10   220,003.54

* The maximum carryover of unpaid vacation under VCampus’ employee benefit
programs is 40 hours at the end of any given year. Prosoft employees retained by
Reorganized Prosoft and/or VCampus will be given full credit for their accrued
vacation at the time of closing, but will be subject to the 40-hour maximum for
December 31, 2006 and thereafter. Unused vacation time exceeding the maximum is
forfeited.



--------------------------------------------------------------------------------

Exhibit 2.2.2A

PROMISSORY NOTE

Reston, VA

                        , 2006

$150,000.00

FOR VALUE RECEIVED the undersigned VCampus Corporation, a Delaware corporation
(the “Maker”), promises to pay to Prosoft Learning Corporation (“Prosoft”) or
its permitted assigns the principal sum of One Hundred and Fifty Thousand
Dollars ($150,000.00), in immediately available funds, together with simple
interest from the date of issuance, at the rate of six percent (6 %) per annum
on the unpaid balance until paid, both principal and interest payable in lawful
money of the United States of America, at the office of Prosoft, or at such
place as the legal holder hereof may designate in writing. For the sake of
clarity, interest shall be calculated based upon a presumed 360-day year with
each month having 30 days. The entire principal and accrued interest shall be
due and payable in one balloon payment on July 1, 2007.

This Note may be prepaid in full or in part at any time without penalty or
premium.

Each of the following shall constitute a default under this Note:

(a) the failure of the Maker to make any payments when due on this Note and such
failure continues for more than ten (10) days past the due date.

(b) the failure of the Maker to comply with or to perform, in any material
respect, when due any other term, obligation, covenant or condition contained in
this Note. If any failure, other than a failure to pay money, is curable, it may
be cured (and no default will have occurred) if the Maker after receiving
written notice from the holder demanding cure of such failure: (i) cures the
failure within thirty (30) days; or (ii) if the cure requires more than thirty
(30) days, immediately initiates steps sufficient to cure the failure and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonable;

(c) this Note, the Reorganization Agreement or any provision thereof shall, for
any reason, not be valid and binding on the Maker, or not be in full force and
effect, or shall be declared to be null and void; the validity or enforceability
of this Note or the Reorganization Agreement shall be contested by Maker; except
with respect to any duly exercised set-off rights of the Maker hereunder or
under the Reorganization Agreement, the Maker shall deny that it has any or
further liability or obligation under this Note or the Reorganization Agreement;
or any default or breach by the Maker in any material respect under any
provision of the Reorganization Agreement shall continue after the applicable
grace or cure period, if any, specified in the Reorganization Agreement.

(d) the sale of substantially all of the assets or ownership of the Maker to an
unaffiliated third party or a merger or other change of control transaction in
which both:



--------------------------------------------------------------------------------

(i) holders of the fully diluted equity of the Maker immediately prior to the
transaction hold less than 50% of the fully diluted equity of the maker as of
immediately after the transaction; and (ii) the Board of Directors of the Maker
immediately prior to the transaction comprise less than 50% of the members of
the Board of Directors of the surviving corporation in the transaction.

(e) the dissolution or termination of the Maker’s existence, the Maker’s
insolvency, appointment of a receiver for any significant part of the Maker’s
property, any assignment by the Maker for the benefit of creditors, any type of
creditor workout with respect to the Maker, or the commencement of any
proceeding under any bankruptcy or insolvency laws against the Maker (which is
not dismissed within 30 days).

(f) (i) the Maker shall fail to pay any other indebtedness of the Maker when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and the maturity of such indebtedness, but only if in excess of
$1,500,000, has been accelerated; (ii) the Maker shall fail to perform or
observe any term or covenant contained in any agreement or instrument relating
to such indebtedness, when required to be performed or observed, and such
failure shall continue after any applicable grace or cure period, if any,
specified in such agreement or instrument, and would result in acceleration of
the maturity of such indebtedness, but only if in excess of $1,500,000, unless
waived by the lender; or (iii) any such indebtedness, but only if in excess of
$1,500,000, shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

(g) The Maker shall have any final judgment(s) outstanding against it for the
payment of $1,500,000 or more, and such judgment(s) shall remain unstayed, in
effect, and unpaid for the period of time after which the judgment holder may
cause the creation of liens against or seizure of any of the Maker’s property.

The holder of this Note may declare the entire balance hereunder to be
immediately due and payable upon default (or at such time as the Maker receives
net cash proceeds, determined in accordance with generally accepted accounting
principles, of at least $5,000,000 from the sale of securities of the Maker
pursuant to a financing transaction (or series of integrated transactions)),
whereupon the unpaid capitalized principal balance and any accrued interest
thereupon shall be due and payable without diligence, presentment, demand,
protest, notice of protest or intent to accelerate, notice of acceleration or
notice of any kind, all of which are expressly waived by Maker.

The balance due under this Note is subject to automatic adjustment and/or set
off pursuant to terms of Sections 2.3 and 2.4 of the Acquisition and
Reorganization Agreement dated April         , 2006, by and between the Maker
and Prosoft (the “Reorganization Agreement”).

All parties to this Note, including the Maker and any sureties, endorsers, or
guarantors hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due



--------------------------------------------------------------------------------

under this Note notwithstanding any change or changes by way of release,
surrender, exchange, modification or substitution of any security for this Note
or by way of any extension or extensions of time for the payment of principal
and interest; and all such parties waive all and every kind of notice of change
or changes and agree that the same may be made without notice or consent of any
of them.

Upon default the holder of this Note may employ an attorney to enforce the
holder’s rights and remedies and the Maker, principal, surety, guarantor and
endorsers of this Note hereby agree to pay to the holder reasonable attorneys’
fees not exceeding a sum equal to fifteen percent (15%) of the outstanding
balance owing on the Note, plus all other reasonable expenses incurred by the
holder in exercising any of the holder’s rights and remedies upon default. The
rights and remedies of the holder as provided in this Note shall be cumulative
and may be pursued singly, successively or together, in the sole discretion of
the holder. The failure to exercise any such right or remedy shall not be a
waiver or release of such rights or remedies or the right to exercise any of
them at another time.

This Note is to be governed and construed in accordance with the laws of the
State of Delaware.

IN TESTIMONY WHEREOF, the Maker has caused this instrument to be executed in its
corporate name by a duly authorized officer as of the day and year first above
written.

 

    VCampus Corporation        

By:

          

Name:

          

Title:

    



--------------------------------------------------------------------------------

Exhibit 2.2.2B

PROMISSORY NOTE

Reston, VA

$150,000.00

                        , 2006

FOR VALUE RECEIVED the undersigned VCampus Corporation, a Delaware corporation
(the “Maker”), promises to pay to Prosoft Learning Corporation (“Prosoft”) or
its permitted assigns the principal sum of One Hundred and Fifty Thousand
Dollars ($150,000.00), in immediately available funds, together with simple
interest from the date of issuance until December 31, 2006 at the rate of six
percent (6%) per annum, on which date the principal and interest which has
accrued thereon will be capitalized into a new principal amount and the
undersigned promises to pay this new capitalized amount, together with interest
at the rate of six percent (6%) per annum on the unpaid balance from January 1,
2007 until paid, both principal and accrued interest payable in lawful money of
the United States of America, at the office of Prosoft, or at such place as the
legal holder hereof may designate in writing. For the sake of clarity, interest
shall be calculated based upon a presumed 360-day year with each month having 30
days. The entire principal and interest on the capitalized amount shall be due
and payable as follows:

In six (6) equal monthly installments of principal and accrued interest with the
first installment due on January 1, 2007 and the remaining installments due and
payable on the first day of each successive month with a final payment due and
payable on June 1, 2007.

This Note may be prepaid in full or in part at any time without penalty or
premium.

Each of the following shall constitute a default under this Note:

(a) the failure of the Maker to make any payments when due on this Note and such
failure continues for more than ten (10) days past the due date.

(b) the failure of the Maker to comply with or to perform, in any material
respect, when due any other term, obligation, covenant or condition contained in
this Note. If any failure, other than a failure to pay money, is curable, it may
be cured (and no default will have occurred) if the Maker after receiving
written notice from the holder demanding cure of such failure: (i) cures the
failure within thirty (30) days; or (ii) if the cure requires more than thirty
(30) days, immediately initiates steps sufficient to cure the failure and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonable; and

(c) this Note, the Reorganization Agreement or any provision thereof shall, for
any reason, not be valid and binding on the Maker, or not be in full force and
effect,



--------------------------------------------------------------------------------

or shall be declared to be null and void; the validity or enforceability of this
Note or the Reorganization Agreement shall be contested by Maker; except with
respect to any duly exercised set-off rights of the Maker hereunder or under the
Reorganization Agreement, the Maker shall deny that it has any or further
liability or obligation under this Note or the Reorganization Agreement; or any
default or breach by the Maker in any material respect under any provision of
the Reorganization Agreement shall continue after the applicable grace or cure
period, if any, specified in the Reorganization Agreement.

(d) the sale of substantially all of the assets or ownership of the Maker to an
unaffiliated third party or a merger or other change of control transaction in
which both: (i) holders of the fully diluted equity of the Maker immediately
prior to the transaction hold less than 50% of the fully diluted equity of the
maker as of immediately after the transaction; and (ii) the Board of Directors
of the Maker immediately prior to the transaction comprise less than 50% of the
members of the Board of Directors of the surviving corporation in the
transaction.

(e) the dissolution or termination of the Maker’s existence, the Maker’s
insolvency, appointment of a receiver for any significant part of the Maker’s
property, any assignment by the Maker for the benefit of creditors, any type of
creditor workout with respect to the Maker, or the commencement of any
proceeding under any bankruptcy or insolvency laws against the Maker (which is
not dismissed within 30 days).

(f) (i) the Maker shall fail to pay any other indebtedness of the Maker when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and the maturity of such indebtedness, but only if in excess of
$1,500,000, has been accelerated; (ii) the Maker shall fail to perform or
observe any term or covenant contained in any agreement or instrument relating
to such indebtedness, when required to be performed or observed, and such
failure shall continue after any applicable grace or cure period, if any,
specified in such agreement or instrument, and would result in acceleration of
the maturity of such indebtedness, but only if in excess of $1,500,000, unless
waived by the lender; or (iii) any such indebtedness, but only if in excess of
$1,500,000, shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

(g) The Maker shall have any final judgment(s) outstanding against it for the
payment of $1,500,000 or more, and such judgment(s) shall remain unstayed, in
effect, and unpaid for the period of time after which the judgment holder may
cause the creation of liens against or seizure of any of the Maker’s property.

The holder of this Note may declare the entire balance hereunder to be
immediately due and payable upon default (or at such time as the Maker receives
net cash proceeds, determined in accordance with generally accepted accounting
principles, of at least $5,000,000 from the sale of securities of the Maker
pursuant to a financing transaction (or series of integrated transactions)),
whereupon the unpaid capitalized principal balance and any accrued interest
thereupon shall be due and payable without diligence, presentment, demand,
protest, notice of protest or intent to



--------------------------------------------------------------------------------

accelerate, notice of acceleration or notice of any kind, all of which are
expressly waived by Maker.

The balance due under this Note is subject to automatic adjustment and/or set
off pursuant to the terms of Section 2.3 and 2.4 of the Acquisition and
Reorganization Agreement dated April         , 2006, by and between the Maker
and Prosoft (the “Reorganization Agreement”).

All parties to this Note, including the Maker and any sureties, endorsers, or
guarantors hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest; and all such
parties waive all and every kind of notice of change or changes and agree that
the same may be made without notice or consent of any of them.

Upon default the holder of this Note may employ an attorney to enforce the
holder’s rights and remedies and the Maker, principal, surety, guarantor and
endorsers of this Note hereby agree to pay to the holder reasonable attorneys’
fees not exceeding a sum equal to fifteen percent (15%) of the outstanding
balance owing on the Note, plus all other reasonable expenses incurred by the
holder in exercising any of the holder’s rights and remedies upon default. The
rights and remedies of the holder as provided in this Note shall be cumulative
and may be pursued singly, successively or together, in the sole discretion of
the holder. The failure to exercise any such right or remedy shall not be a
waiver or release of such rights or remedies or the right to exercise any of
them at another time.

This Note is to be governed and construed in accordance with the laws of the
State of Delaware.

IN TESTIMONY WHEREOF, the Maker has caused this instrument to be executed in its
corporate name by a duly authorized officer as of the day and year first above
written.

 

    VCampus Corporation        

By:

          

Name:

          

Title:

    



--------------------------------------------------------------------------------

Exhibit A – List of Subsidiaries

 

Name & Address of Other Business

 

Employer ID Number

  

Nature of Business

 

Beginning/End Dates of Ownership

ComputerPREP Inc.

410 N. 44th St., Suite 600

Phoenix, AZ 85008

  86-0474159    Supplier/Developer of Information Technology Courseware &
Training.   July 2000 to present

Mastery Point Learning Systems

10200 Valley View Road, #153

Eden Prairie, MN 55344

  75-2363831    Content Development and Courseware for convergence (CCNT,
computer & telephony) technologies   December 2000 to Nov. 2004 (Not currently
operating under that corporate entity)

ProsoftTraining Europe, Ltd

Mary Rosse Centre,

Holland Road

National Technological Park

Limerick, Ireland

  N/A, Ireland Corporation    IT Content and Certification Development,
Management & Courseware for the EMEA Region   January 1998 to present

ProsoftTraining Hong Kong Ltd.

901 Yu Yuet Lai Bldg.

43-55 Wyndham Street

Hong Kong, China

  N/A, China Corporation    IT Content and Certification Development, Management
& Courseware for the Far East Region   May 2001 to present (inactive)

ProsoftTraining Solutions

Singapore PTE Ltd.

47 Hill Street, #05-04/06

Singapore 179365

  N/A, Singapore Corporation    Wholly-owned subsidiary of Prosoft Training Hong
Kong. Same business.   June 2001 to present (inactive)

Pro-Soft Development, Inc.

410 N. 44th St., Suite 600

Phoenix, AZ 85008

  33-0692487    IT Content Development  

December 1999 to present

(inactive)

Others, more than 6 years:        The Chapel Hill Group   56-2009120      March
1998 to 2000 (inactive) Net Guru Technologies Inc.   36-3802230      January
1998 to 2000 (inactive)